Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 1 of 77




                                          EXHIBIT 1
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 2 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 3 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 4 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 5 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 6 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 7 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 8 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 9 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 10 of 77
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 11 of 77




                                               EXHIBIT A
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 12 of 77


PENNSYLVANIA DEPARTMENT OF HEALTH
2019– PAHAN –471– 01-09 - ADV
Outbreak of Pneumonia of Unknown Etiology (PUE) in Wuhan, China


    DATE:                         January 9, 2020
    DATE:
    TO:                           Health Alert Network
    FROM:                         Rachel Levine, MD, Secretary of Health
    SUBJECT:                      Outbreak of Pneumonia of Unknown Etiology (PUE) in Wuhan,
                                  China
                                  Secretary of Health
    DISTRIBUTION:                 Statewide
    LOCATION:                     Statewide
    STREET ADDRESS:               n/a
    COUNTY:                       n/a
    MUNICIPALITY:                 n/a
    ZIP CODE:                     n/a

    This transmission is a “Health Advisory” provides important information for a specific incident
                            or situation; may not require immediate action.

   HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, INFECTION CONTROL,
   NURSING AND LABORATORY STAFF IN YOUR HOSPITAL
   EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE
   FQHCs: PLEASE DISTRIBUTE AS APPROPRIATE
   LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE
   PROFESSIONAL ORGANIZATIONS: PLEASE DISTRIBUTE TO YOUR MEMBERSHIP

   The Pennsylvania Department of Health (DOH) is forwarding the following advisory to
   healthcare providers, “Outbreak of Pneumonia of Unknown Etiology (PUE) in Wuhan,
   China” from the Centers for Disease Control and Prevention (CDC). Please report any
   suspected cases of PUE immediately by calling DOH at 1-877-PA-HEALTH (1-877-724-3258)
   or your local health department.
                                               This is an official
                              CDC HEALTH ADVISORY
                                      Distributed via the CDC Health Alert Network
                                       January 8, 2020, 1615 ET (04:15 PM ET)
                                                     CDCHAN-00424
            Outbreak of Pneumonia of Unknown Etiology (PUE) in Wuhan, China

   Summary
   The Centers for Disease Control and Prevention (CDC) is closely monitoring a reported cluster of pneumonia of
   unknown etiology (PUE) with possible epidemiologic links to a large wholesale fish and live animal market in
   Wuhan City, Hubei Province, China. An outbreak investigation by local officials is ongoing in China; the World
   Health Organization (WHO) is the lead international public health agency. Currently, there are no known U.S. cases
   nor have cases been reported in countries other than China. CDC has established an Incident Management
   Structure to optimize domestic and international coordination if additional public health actions are required.
   This HAN Advisory informs state and local health departments and health care providers about this outbreak and
   requests that health care providers ask patients with severe respiratory disease about travel history to Wuhan City.
   Wuhan City is a major transportation hub about 700 miles south of Beijing with a population of more than 11 million
   people.

                 Page 1 of 2 – Advisory #471
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 13 of 77



Background
According to a report from the Wuhan Municipal Health Commission, as of January 5, 2020, the national authorities
in China have reported 59 patients with PUE to WHO. The patients had symptom onset dates from December 12
through December 29, 2019. Patients involved in the cluster reportedly have had fever, dyspnea, and bilateral lung
infiltrates on chest radiograph. Of the 59 cases, seven are critically ill, and the remaining patients are in stable
condition. No deaths have been reported and no health care providers have been reported to be ill. The Wuhan
Municipal Health Commission has not reported human-to-human transmission.

Reports indicate that some of the patients were vendors at the Wuhan South China Seafood City (South China
Seafood Wholesale Market) where, in addition to seafood, chickens, bats, marmots, and other wild animals are
sold, suggesting a possible zoonotic origin to the outbreak. The market has been closed for cleaning and
disinfection. Local authorities have reported negative laboratory test results for seasonal influenza, avian influenza,
adenovirus, severe acute respiratory syndrome-associated coronavirus (SARS-CoV), and Middle East respiratory
syndrome coronavirus (MERS-CoV) among patients associated with this cluster. Additional laboratory testing is
ongoing to determine the source of the outbreak. Health authorities are monitoring more than 150 contacts of
patients for illness.
CDC has issued a level 1 travel notice (“practice usual precautions”) for this destination.
(https://wwwnc.cdc.gov/travel/notices/watch/pneumonia-china). On January 5, 2020, WHO posted an update on
this situation, including an early risk assessment, which is available at: https://www.who.int/csr/don/05-january-
2020-pneumonia-of-unkown-cause-china/en/.

Recommendations for Health Care Providers
1. Providers should consider pneumonia related to the cluster for patients with severe respiratory symptoms who
traveled to Wuhan since December 1, 2019 and had onset of illness within two weeks of returning, and who do not
have another known diagnosis that would explain their illness. Providers should notify infection control personnel
and local and state health departments immediately if any patients meet these criteria. State health departments
should notify CDC after identifying a case under investigation by calling CDC’s Emergency Operations Center at
(770) 488-7100.
2. Multiple respiratory tract specimens should be collected from persons with infections suspected to be associated
with this cluster, including nasopharyngeal, nasal, and throat swabs. Patients with severe respiratory disease also
should have lower respiratory tract specimens collected, if possible. Consider saving urine, stool, serum, and
respiratory pathology specimens if available.
3. Although the etiology and transmissibility have yet to be determined, and to date, no human-to-human
transmission has been reported and no health care providers have been reported ill, CDC currently recommends a
cautious approach to symptomatic patients with a history of travel to Wuhan City. Such patients should be asked to
wear a surgical mask as soon as they are identified and be evaluated in a private room with the door closed.
Personnel entering the room to evaluate the patient should use contact precautions and wear an N95 disposable
facepiece respirator. For patients admitted for inpatient care, contact and airborne isolation precautions, in addition
to standard precautions, are recommended until further information becomes available. For additional information
see: https://www.cdc.gov/infectioncontrol/guidelines/isolation/index.html.

This guidance will be updated as more information becomes available.
____________________________________________________________________________________

Please report any suspected cases of PUE immediately by calling DOH at 1-877-PA-HEALTH
(1-877-724-3258) or your local health department.


Categories of Health Alert messages:

Health Alert: conveys the highest level of importance; warrants immediate action or attention.
Health Advisory: provides important information for a specific incident or situation; may not require immediate action.
Health Update: provides updated information regarding an incident or situation; unlikely to require immediate action.

                  This information is current as of January 9, 2020 but may be modified in the future.



                Page 2 of 2 – Advisory #471
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 14 of 77




                                                EXHIBIT B
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 15 of 77
PENNSYLVANIA DEPARTMENT OF HEALTH
2020– PAHAN - 475 – 1-31-ADV
2019 Novel Coronavirus (2019-nCoV) Interim Guidance for
Healthcare Professionals


    DATE:                      1/31/2020
    TO:                        Health Alert Network
    FROM:                      Rachel Levine, MD, Secretary of Health
    SUBJECT:                   2019 Novel Coronavirus (2019-nCoV) Interim Guidance for
                               Healthcare Professionals

    DISTRIBUTION:              Statewide
    LOCATION:                  n/a
    STREET ADDRESS:            n/a
    COUNTY:                    n/a
    MUNICIPALITY:              n/a
    ZIP CODE:                  n/a

    This transmission is a “Health Advisory”: provides important information for a specific incident
    or situation; may not require immediate action.
   HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, NURSING AND LABORATORY STAFF IN YOUR
   HOSPITAL; EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE; FQHCs: PLEASE DISTRIBUTE AS APPROPRIATE
   LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE; PROFESSIONAL ORGANIZATIONS: PLEASE
   DISTRIBUTE TO YOUR MEMBERSHIP; LONG-TERM CARE FACILITIES: PLEASE SHARE WITH ALL MEDICAL, INFECTION
   CONTROL, AND NURSING STAFF IN YOUR FACILITY


   The Pennsylvania Department of Health is releasing updated guidance from the Centers for
   Disease Control and Prevention (CDC), including criteria for evaluation of travelers from affected
   areas in China.



        •   An important change from previous guidance is that travelers from China elsewhere
            than Wuhan City who develop illness need to be evaluated:
                o Hubei Province, with fever and signs of lower respiratory illness; or
                o Mainland China, with fever and signs of lower respiratory illness requiring
                   hospitalization
        •   Health care providers should contact the Pennsylvania Department of Health at 1-877-
            PA- HEALTH or local health department about possible cases of the 2019 novel
            Coronavirus
        •   Clinical specimens should be collected from Patients under Investigation (PUIs) for
            routine testing of respiratory pathogens at either clinical or public health labs
        •   Testing at the PA DOH Bureau of Laboratories and/or Centers for Disease Control and
            Prevention (CDC) must be approved by PA DOH Bureau of Epidemiology
        •   Specimens cannot be sent to CDC until a CDC nCoV ID number has been issued




               Page 1 of 5 – Advisory # 475
          Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 16 of 77
Interim Guidance for Healthcare Professionals (https://www.cdc.gov/coronavirus/2019-
nCoV/hcp/clinical-criteria.html)

Limited information is available to characterize the spectrum of clinical illness associated with
2019 novel coronavirus (2019-nCoV). No vaccine or specific treatment for 2019-nCoV infection
is available; care is supportive.

The CDC clinical criteria for a 2019-nCoV patient under investigation (PUI) have been developed
based on what is known about MERS-CoV and SARS-CoV and are subject to change as
additional information becomes available.

Health care providers should obtain a detailed travel history for patients being evaluated with
fever and acute respiratory illness. CDC guidance for evaluating and reporting a PUI for MERS-
CoV remains unchanged.


Criteria to Guide Evaluation of Patients Under Investigation (PUI) for 2019-nCoV
Patients in the United States who meet the following criteria should be evaluated as a PUI for
2019-nCoV.
 Clinical Features                         &          Epidemiologic Risk
       1
 Fever or signs/symptoms of lower          AND        Any person, including health care
 respiratory illness (e.g. cough or                   workers, who has had close contact2
 shortness of breath)                                 with a laboratory-confirmed3,4 2019-
                                                      nCoV patient within 14 days of
                                                      symptom onset
       1
 Fever and signs/symptoms of a             AND        A history of travel from Hubei
 lower respiratory illness (e.g., cough               Province, China within 14 days of
 or shortness of breath)                              symptom onset
       1
 Fever and signs/symptoms of a             AND        A history of travel from mainland
 lower respiratory illness (e.g., cough               China within 14 days of symptom
 or shortness of breath) requiring                    onset
 hospitalization4

The criteria are intended to serve as guidance for evaluation. Patients should be evaluated and
discussed with public health departments on a case-by-case basis if their clinical presentation or
exposure history is equivocal (e.g., uncertain travel or exposure).

Interim Clinical Guidance for Management of Patients with Confirmed 2019 Novel
Coronavirus (2019-nCoV) Infection, Updated January 30, 2020
(https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html)
This interim guidance is for clinicians caring for patients with confirmed 2019 novel coronavirus
(2019-nCoV) infection. CDC will update this interim guidance as more information becomes
available.

Clinical Presentation
There are a limited number of reports that describe the clinical presentation of patients with
confirmed 2019-nCoV infection, and most are limited to hospitalized patients with pneumonia.
The incubation period is estimated at ~5 days (95% confidence interval, 4 to 7 days). Frequently
reported signs and symptoms include fever (83–98%), cough (76%–82%), and myalgia or
            Page 2 of 5 – Advisory # 475
          Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 17 of 77
fatigue (11–44%) at illness onset. Sore throat has also been reported in some patients early in
the clinical course. Less commonly reported symptoms include sputum production, headache,
hemoptysis, and diarrhea. The fever course among patients with 2019-nCoV infection is not fully
understood; it may be prolonged and intermittent. Asymptomatic infection has been described in
one child with confirmed 2019-nCoV infection and chest computed tomography (CT)
abnormalities.

Risk factors for severe illness are not yet clear, although older patients and those with chronic
medical conditions may be at higher risk for severe illness. Nearly all reported cases have
occurred in adults (median age 59 years). In one study of 425 patients with pneumonia and
confirmed 2019-nCoV infection, 57% were male. Approximately one-third to one-half of reported
patients had underlying medical comorbidities, including diabetes, hypertension, and
cardiovascular disease.


Clinical Course
Clinical presentation among reported cases of 2019-nCoV infection varies in severity from
asymptomatic infection or mild illness to severe or fatal illness. Some reports suggest the
potential for clinical deterioration during the second week of illness. In one report, among
patients with confirmed 2019-nCoV infection and pneumonia, just over half of patients developed
dyspnea a median of 8 days after illness onset (range: 5–13 days).

Acute respiratory distress syndrome (ARDS) developed in 17–29% of hospitalized patients, and
secondary infection developed in 10%. Between 23–32% of hospitalized patients with 2019-
nCoV infection required intensive care for respiratory support. Some hospitalized patients have
required advanced organ support with invasive mechanical ventilation (4–10%), and a small
proportion have also required extracorporeal membrane oxygenation (ECMO, 3–5%). Other
reported complications include acute cardiac injury (12%) and acute kidney injury (4–7%).
Among hospitalized patients with pneumonia, the case fatality proportion has been reported as
high as 11–15%. However, as this estimate includes only-hospitalized patients, and therefore is
biased upward.

Diagnostic Testing
Currently, confirmation of 2019-nCoV infection is performed at CDC using the CDC real-time RT-
PCR assay for 2019-nCoV on respiratory specimens (which can include nasopharyngeal or
oropharyngeal aspirates or washes, nasopharyngeal or oropharyngeal swabs, broncheoalveolar
lavage, tracheal aspirates, or sputum) and serum. Information on specimen collection, handling,
and storage is available at: Real-Time RT-PCR Panel for Detection 2019-Novel Coronavirus.
After initial confirmation of 2019-nCoV infection, additional testing of clinical specimens can help
inform clinical management, including discharge planning.

Laboratory and Radiographic Findings
The most common laboratory abnormalities reported among hospitalized patients with
pneumonia on admission included leukopenia (9–25%), leukocytosis (24–30%), lymphopenia
(63%), and elevated alanine aminotransferase and aspartate aminotransferase levels (37%).
Most patients had normal serum levels of procalcitonin on admission. Chest CT images have
shown bilateral involvement in most patients. Multiple areas of consolidation and ground glass
opacities are typical findings reported to date.


            Page 3 of 5 – Advisory # 475
           Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 18 of 77
2019-nCoV RNA has been detected from upper and lower respiratory tract specimens, and the
virus has been isolated from bronchoalveolar lavage fluid. The duration of shedding of 2019-
nCoV RNA in the upper and lower respiratory tracts is not yet known but may be several weeks
or longer, which has been observed in cases of MERS-CoV or SARS-CoV infection.

Clinical Management and Treatment
No specific treatment for 2019-nCoV infection is currently available. Clinical management
includes prompt implementation of recommended infection prevention and control measures and
supportive management of complications, including advanced organ support if indicated.
Corticosteroids should be avoided unless indicated for other reasons (for example, chronic
obstructive pulmonary disease exacerbation or septic shock per Surviving Sepsis guidelines,
because of the potential for prolonging viral replication as observed in MERS-CoV patients. For
more information, see: WHO interim guidance on clinical management of severe acute
respiratory infection when novel coronavirus (nCoV) infection is suspected and Diagnosis and
Treatment of Adults with Community-acquired Pneumonia. An Official Clinical Practice Guideline
of the American Thoracic Society and Infectious Diseases Society of America.
Healthcare personnel should care for patients in an Airborne Infection Isolation Room (AIIM).
Standard Precautions, Contact Precautions, and Airborne Precautions and eye protection should
be used when caring for the patient. See Interim Health Care Infection Prevention and Control
Recommendations for Patients Under Investigation for 2019 Novel Coronavirus.

Patients with a mild clinical presentation may not initially require hospitalization. However, clinical
signs and symptoms may worsen with progression to lower respiratory tract disease in the
second week of illness; all patients should be monitored closely. Possible risk factors for
progressing to severe illness may include, but are not limited to, older age, and underlying
chronic medical conditions such as lung disease, cancer, heart failure, cerebrovascular disease,
renal disease, liver disease, diabetes, immunocompromising conditions, and pregnancy.
The decision to monitor a patient in the inpatient or outpatient setting should be made on a case-
by-case basis. This decision will depend not only on the clinical presentation, but also on the
patient’s ability to engage in monitoring and the risk of transmission in the patient’s home
environment. For more information, see Criteria to Guide Evaluation of Patients Under
Investigation (PUI) for 2019-nCoV.
Additional resources:
• Interim Guidance for Healthcare Professionals.
• Resources for Hospitals and Healthcare Professionals Preparing for Patients with Suspected
   or Confirmed 2019-nCoV
• Interim Health Care Infection Prevention and Control Recommendations for Patients Under
   Investigation for 2019 Novel Coronavirus
• World Health Organization. Interim Guidance on Clinical management of severe acute
   respiratory infection when novel coronavirus (nCoV) infection is suspected
• American Thoracic Society and Infectious Diseases Society of America Clinical Practice
   Guidelines. Diagnosis and treatment of adults with community-acquired pneumonia
• Surviving Sepsis Campaign: International Guidelines for Management of Sepsis and Septic
   Shock: 2016
• Clinical Practice Guidelines by the Infectious Diseases Society of America: 2018 Update on
   Diagnosis, Treatment, Chemoprophylaxis, and Institutional Outbreak Management of
   Seasonal Influenza


            Page 4 of 5 – Advisory # 475
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 19 of 77
   References
   Available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
   patients.html.
   Footnotes
   1Fever may be subjective or confirmed
   2Close contact is defined as—

   a) being within approximately 6 feet (2 meters), or within the room or care area, of a 2019-nCoV
   case for a prolonged period of time while not wearing recommended personal protective
   equipment or PPE (e.g., gowns, gloves, NIOSH-certified disposable N95 respirator, eye
   protection); close contact can include caring for, living with, visiting, or sharing a health care
   waiting area or room with a 2019-nCoV case – or –
   b) having direct contact with infectious secretions of a 2019-nCoV case (e.g., being coughed on)
   while not wearing recommended personal protective equipment.
   See CDC’s updated Interim Healthcare Infection Prevention and Control Recommendations for
   Patients Under Investigation for 2019 Novel Coronavirus.
   Data to inform the definition of close contact are limited. Considerations when assessing close
   contact include the duration of exposure (e.g., longer exposure time likely increases exposure
   risk) and the clinical symptoms of the person with 2019-nCoV (e.g., coughing likely increases
   exposure risk as does exposure to a severely ill patient). Special consideration should be given
   to those exposed in health care settings.
   3Documentation of laboratory-confirmation of 2019-nCoV may not be possible for travelers or

   persons caring for patients in other countries.
   4Category also includes any member of a cluster of patients with severe acute lower respiratory

   illness (e.g., pneumonia, ARDS) of unknown etiology in which 2019-nCoV is being considered
   that requires hospitalization. Such persons should be evaluated in consultation with state and
   local health departments regardless of travel history.



Please report any suspected cases of the 2019 novel Coronavirus by calling DOH at 1-877-PA-
HEALTH (1-877-724-3258) or your local health department.




        Categories of Health Alert messages:
        Health Alert: conveys the highest level of importance; warrants immediate action or attention.
        Health Advisory: provides important information for a specific incident or situation; may not require
        immediate action.
        Health Update: provides updated information regarding an incident or situation; unlikely to require
        immediate action.

   This information is current as of January 31, 2020, but may be modified in the future. We will continue to
   post updated information regarding the most common questions about this subject.
                Page 5 of 5 – Advisory # 475
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 20 of 77




                                                EXHIBIT C
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 21 of 77
PENNSYLVANIA DEPARTMENT OF HEALTH
2020– PAHAN - 479 – 02-27-ALT
COVID-19 Interim Guidance for Healthcare
Professionals


   DATE:                       2/27/2020
   TO:                         Health Alert Network
   FROM:                       Rachel Levine, MD, Secretary of Health
   SUBJECT:                    COVID-19 Interim Guidance for Healthcare Professionals
   DISTRIBUTION:               Statewide
   LOCATION:                   n/a
   STREET ADDRESS:             n/a
   COUNTY:                     n/a
   MUNICIPALITY:               n/a
   ZIP CODE:                   n/a

       This transmission is a “Health Alert”, conveys the highest level of importance; warrants
                                    immediate action or attention.

  HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, NURSING AND LABORATORY STAFF IN
  YOUR HOSPITAL; EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE; FQHCs: PLEASE DISTRIBUTE
  AS APPROPRIATE LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE;
  PROFESSIONAL ORGANIZATIONS: PLEASE DISTRIBUTE TO YOUR MEMBERSHIP; LONG-TERM CARE
  FACILITIES: PLEASE SHARE WITH ALL MEDICAL, INFECTION
  CONTROL, AND NURSING STAFF IN YOUR FACILITY

  The Pennsylvania Department of Health (DOH) is releasing the following, “COVID-19 Interim
  Guidance for Healthcare Professionals.”

   •   An important change from previous guidance is that travelers from newly affected
       geographic areas (in bold) who develop illness need to be evaluated, including:
           o China
           o Iran
           o Italy
           o Japan
           o South Korea
   •   Health care providers should contact the Pennsylvania Department of Health at 1-877-PA-
       HEALTH or local health department about possible cases of coronavirus disease (COVID-
       19), caused by the severe acute respiratory syndrome coronavirus 2, shortened to SARS-
       CoV-2
   •   Clinical specimens should be collected from Patients under Investigation (PUIs) for routine
       testing of respiratory pathogens at either clinical or public health labs
   •   Testing at the PA DOH Bureau of Laboratories (BOL) and/or Centers for Disease Control
       and Prevention (CDC) must be approved by PA DOH Bureau of Epidemiology
   •   Specimens cannot be sent to CDC until a CDC nCoV ID number has been issued




                 Page 1 of 4 – Alert # 479
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 22 of 77
   Evaluating and Reporting Persons Under Investigation (PUI)
         Summary of Recent Changes
         Revisions were made on February 27, 2020, to reflect the following:
     • Information updated in the “Criteria to Guide Evaluation of PUI for COVID-19” section.


Updated February 27, 2020

   Limited information is available to characterize the spectrum of clinical illness associated with
   coronavirus disease 2019 (COVID-19). No vaccine or specific treatment for COVID-19 is
   available; care is supportive.

   The CDC clinical criteria for a COVID-19 person under investigation (PUI) have been developed
   based on what is known about MERS-CoV and SARS-CoV and are subject to change as
   additional information becomes available.

   Healthcare providers should obtain a detailed travel history for patients being evaluated with
   fever and acute respiratory illness. CDC guidance for evaluating and reporting a PUI for MERS-
   CoV remains unchanged.

   Criteria to Guide Evaluation of PUI for COVID-19

DOH and local health departments, in consultation with clinicians, should determine whether a
patient is a PUI for COVID-2019. The CDC clinical criteria for COVID-19 PUIs have been developed
based on available information about this novel virus, as well as what is known about Severe Acute
Respiratory Syndrome (SARS) and Middle East Respiratory Syndrome (MERS). These criteria are
subject to change as additional information becomes available.

                                Clinical features and epidemiologic risk
                 Clinical Features                 &                   Epidemiologic Risk
                                                            Any person, including health care
    Fever1 or signs/symptoms of lower
                                                            workers2, who has had close contact3
    respiratory illness (e.g. cough or shortness
                                                 AND        with a laboratory-confirmed4 COVID-19
    of breath)
                                                            patient within 14 days of symptom onset
    Fever1 and signs/symptoms of a lower                    A history of travel from affected
    respiratory illness (e.g., cough or shortness           geographic areas5 within 14 days of
                                                  AND
    of breath) requiring hospitalization                    symptom onset
    Fever1 with severe acute lower respiratory
    illness (e.g., pneumonia, ARDS) requiring               No source of exposure has been
    hospitalization and without alternative       AND       identified
    explanatory diagnosis (e.g., influenza)6




                Page 2 of 4 – Alert # 479
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 23 of 77

Affected Geographic Areas with Widespread or Sustained Community Transmission
Last updated February 26, 2020

   •   China
   •   Iran
   •   Italy
   •   Japan
   •   South Korea

See all COVID-19 Travel Health Notices.

The criteria are intended to serve as guidance for evaluation. In consultation with DOH or their local
health department, patients should be evaluated on a case-by-case basis to determine the need for
testing. Testing may be considered for deceased persons who would otherwise meet the PUI
criteria.

Recommendations for Reporting, Testing, and Specimen Collection

Healthcare providers should immediately notify both infection control personnel at their healthcare
facility and DOH or their local health department in the event of a PUI for COVID-19. Please call
DOH (877-PA-HEALTH) or your local health department to discuss any possible exposures.

Testing for other respiratory pathogens should not delay specimen shipping to the Pennsylvania
Department of Health Bureau of Labs (BOL). If a PUI tests positive for another respiratory pathogen,
after clinical evaluation and consultation with public health authorities, they may no longer be
considered a PUI. This may evolve as more information becomes available on possible COVID-19
co-infections.

For biosafety reasons, it is not recommended to perform virus isolation in cell culture or
initial characterization of viral agents recovered in cultures of specimens from a PUI for
COVID-19.

To increase the likelihood of detecting COVID-19, CDC and DOH recommend collecting and testing
multiple clinical specimens from different sites, including two specimen types—lower respiratory and
upper respiratory. Additional specimen types (e.g., stool, urine) may be collected and stored.
Specimens should be collected as soon as possible once a PUI is identified regardless of time of
symptom onset. Additional guidance for collection, handling, and testing of clinical specimens is
available.

Interim Healthcare Infection Prevention and Control Recommendations for Persons Under
Investigation for COVID-19

   •   Interim Infection Prevention and Control Recommendations for Patients with Confirmed
       COVID-19 or Persons Under Investigation for COVID-19 in Healthcare Settings
   •   Guideline for Isolation Precautions: Preventing Transmission of Infectious Agents in
       Healthcare Settings
   •   CDC Health Alert Network Update and Interim Guidance on Outbreak of 2019 Novel
       Coronavirus (2019-nCoV)



                 Page 3 of 4 – Alert # 479
                       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 24 of 77
Footnotes
1Fever    may be subjective or confirmed

2For healthcare personnel, testing may be considered if there has been exposure to a person with suspected COVID-19
without laboratory confirmation

3Close    contact is defined as—

a) being within approximately 6 feet (2 meters) of a COVID-19 case for a prolonged period of time; close contact can
occur while caring for, living with, visiting, or sharing a healthcare waiting area or room with a COVID-19 case

– or –

b) having direct contact with infectious secretions of a COVID-19 case (e.g., being coughed on)

If such contact occurs while not wearing recommended personal protective equipment or PPE (e.g., gowns, gloves,
NIOSH-certified disposable N95 respirator, eye protection), criteria for PUI consideration are met.

See CDC’s updated Interim Infection Prevention and Control Recommendations for Patients with Confirmed COVID-19
or Persons Under Investigation for COVID-19 in Healthcare Settings.

Data to inform the definition of close contact are limited. Considerations when assessing close contact include the
duration of exposure (e.g., longer exposure time likely increases exposure risk) and the clinical symptoms of the person
with COVID-19 (e.g., coughing likely increases exposure risk as does exposure to a severely ill patient). Special
consideration should be given to healthcare personnel exposed in healthcare settings as described in CDC’s Interim
U.S. Guidance for Risk Assessment and Public Health Management of Healthcare Personnel with Potential Exposure in
a Healthcare Setting to Patients with COVID-19.

4Documentation   of laboratory-confirmation of COVID-19 may not be possible for travelers or persons caring for patients
in other countries.

5 Affectedareas are defined as geographic areas where sustained community transmission has been identified. Relevant
affected areas will be defined as a country with sustained or widespread community-level transmission (CDC Level 2 or
3 Travel Health Notice).

6Category includes single or clusters of patients with severe acute lower respiratory illness (e.g., pneumonia, ARDS) of
unknown etiology in which COVID-19 is being considered.

Additional Resources:

    •      World Health Organization (WHO) Coronavirus

       WHO guidance on clinical management of severe acute respiratory infection when COVID-19 is
       suspected

              Categories of Health Alert messages:
              Health Alert: conveys the highest level of importance; warrants immediate action or attention.
              Health Advisory: provides important information for a specific incident or situation; may not require immediate action.
              Health Update: provides updated information regarding an incident or situation; unlikely to require immediate action.

       This information is current as of February 27, 2020 but may be modified in the future. We will continue to post updated information regarding the
       most common questions about this subject.




                           Page 4 of 4 – Alert # 479
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 25 of 77




                                               EXHIBIT D
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 26 of 77
PENNSYLVANIA DEPARTMENT OF HEALTH
2020 – PAHAN – 486 – 03-11-ALT

Alert: Interim Infection Prevention and Control Recommendations for Patients
with Suspected or Confirmed COVID-19 in Healthcare Settings
    DATE:                      3/11/2020
    TO:                        Health Alert Network
    FROM:                      Rachel Levine, MD, Secretary of Health
    SUBJECT:                   Interim Infection Prevention and Control Recommendations for
                               Patients with COVID-19 in Healthcare Settings
    DISTRIBUTION:              Statewide
    LOCATION:                  n/a
    STREET ADDRESS:            n/a
    COUNTY:                    n/a
    MUNICIPALITY:              n/a
    ZIP CODE:                  n/a
 This transmission is a “Health Alert”, conveys the highest level of importance; warrants immediate
                                          action or attention.
   HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, NURSING AND LABORATORY STAFF IN YOUR
   HOSPITAL; EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE; FQHCs: PLEASE DISTRIBUTE AS APPROPRIATE
   LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE; PROFESSIONAL ORGANIZATIONS: PLEASE
   DISTRIBUTE TO YOUR MEMBERSHIP; LONG-TERM CARE FACILITIES: PLEASE SHARE WITH ALL MEDICAL, INFECTION
   CONTROL, AND NURSING STAFF IN YOUR FACILITY


   The Pennsylvania Department of Health (DOH) is releasing the following updates based on
   guidance released by the Centers for Disease Control and Prevention (CDC) on March 10, 2020,
   for infection prevention and control recommendations for patients with suspected or confirmed
   COVID-19 in healthcare settings.

     •   Based on local and regional situational analysis of PPE supplies, facemasks are an
         acceptable alternative when the supply chain of respirators cannot meet the demand
     •   Prioritize available respirators for procedures that are likely to generate respiratory aerosols,
         which would pose the highest exposure risk to HCP
             o When the supply chain is restored, facilities with a respiratory protection program
                 should return to use of respirators
     •   Eye protection, gown, and gloves continue to be recommended in addition to masks
     •   Facilities could consider designating entire units within the facility, with dedicated HCP, to
         care for known or suspected COVID-19 patients
     •   Place a patient with known or suspected COVID-19 in a single-person room with the door
         closed with a dedicated bathroom. Reserve Airborne Infection Isolation Rooms (AIIRs) for
         patients who will be undergoing aerosol-generating procedures
     •   Implement source control by putting a facemask over the mouth and nose of a person with
         respiratory symptoms
     •   If you have specific questions on infection control measures in addition to these guidelines,
         call DOH at 1-877-PA-HEALTH (1-877-724-3258)

Updated PPE recommendations for the care of patients with known or suspected COVID-19:


                Page 1 of 11 – Alert # 486
                Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 27 of 77
•   Based on local and regional situational analysis of PPE supplies, facemasks are an acceptable alternative
    when the supply chain of respirators cannot meet the demand. During this time, available respirators
    should be prioritized for procedures that are likely to generate respiratory aerosols, which would pose the
    highest exposure risk to HCP.
         o Facemasks protect the wearer from splashes and sprays.
         o Respirators, which filter inspired air, offer respiratory protection.
•   When the supply chain is restored, facilities with a respiratory protection program should return to use of
    respirators for patients with known or suspected COVID-19. Facilities that do not currently have a
    respiratory protection program, but care for patients infected with pathogens for which a respirator is
    recommended, should implement a respiratory protection program.
•   Eye protection, gown, and gloves continue to be recommended.
         o If there are shortages of gowns, they should be prioritized for aerosol-generating procedures, care
            activities where splashes and sprays are anticipated, and high-contact patient care activities that
            provide opportunities for transfer of pathogens to the hands and clothing of HCP.
•   Included are considerations for designating entire units within the facility, with dedicated HCP, to care for
    known or suspected COVID-19 patients and options for extended use of respirators, facemasks, and eye
    protection on such units. Updated recommendations regarding need for an airborne infection isolation
    room (AIIR).
         o Patients with known or suspected COVID-19 should be cared for in a single-person room with the
            door closed. Airborne Infection Isolation Rooms (AIIRs) (See definition of AIIR in appendix) should
            be reserved for patients undergoing aerosol-generating procedures (See Aerosol-Generating
            Procedures Section)
•   Updated information in the background is based on currently available information about COVID-19 and
    the current situation in the United States, which includes reports of cases of community transmission,
    infections identified in healthcare personnel (HCP), and shortages of facemasks, N95 filtering facepiece
    respirators (FFRs) (commonly known as N95 respirators), and gowns.
         o Increased emphasis on early identification and implementation of source control (i.e., putting a
            face mask on patients presenting with symptoms of respiratory infection).
•   If you have specific questions on infection control measures in addition to these guidelines, call DOH at 1-
    877-PA-HEALTH (1-877-724-3258)


Background

This interim guidance has been updated based on currently available information about COVID-19 and the
current situation in the United States, which includes reports of cases of community transmission, infections
identified in healthcare personnel (HCP), and shortages of facemasks, N95 filtering facepiece respirators
(FFRs) (commonly known as N95 respirators), and gowns. Here is what is currently known:

Mode of transmission: Early reports suggest person-to-person transmission most commonly happens during
close exposure to a person infected with COVID-19, primarily via respiratory droplets produced when the
infected person coughs or sneezes. Droplets can land in the mouths, noses, or eyes of people who are nearby
or possibly be inhaled into the lungs of those within close proximity. The contribution of small respirable
particles, sometimes called aerosols or droplet nuclei, to close proximity transmission is currently uncertain.
However, airborne transmission from person-to-person over long distances is unlikely.

Shortage of personal protective equipment: Controlling exposures to occupational infections is a
fundamental method of protecting HCP. Traditionally, a hierarchy of controls has been used as a means of
determining how to implement feasible and effective control solutions. The hierarchy ranks controls according
to their reliability and effectiveness and includes such controls as engineering controls, administrative controls,
and ends with personal protective equipment (PPE). PPE is the least effective control because it involves a
high level of worker involvement and is highly dependent on proper fit and correct, consistent use.

Major distributors in the United States have reported shortages of PPE, specifically N95 respirators, facemasks,
and gowns. Healthcare facilities are responsible for protecting their HCP from exposure to pathogens, including
by providing appropriate PPE.
                   Page 2 of 11 – Alert # 486
                Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 28 of 77

In times of shortages, alternatives to N95s should be considered, including other classes of FFRs, elastomeric
half-mask and full facepiece air purifying respirators, and powered air purifying respirators (PAPRs) where
feasible. Special care should be taken to ensure that respirators are reserved for situations where respiratory
protection is most important, such as performance of aerosol-generating procedures on suspected or confirmed
COVID-19 patients or provision of care to patients with other infections for which respiratory protection is
strongly indicated (e.g., tuberculosis, measles, varicella).

The anticipated timeline for return to routine levels of PPE is not yet known. Information about strategies to
optimize the current supply of N95 respirators, including the use of devices that provide higher levels of
respiratory protection (e.g., powered air purifying respirators [PAPRs]) when N95s are in limited supply and
a companion checklist to help healthcare facilities prioritize the implementation of the strategies, is available.

Capacity across the healthcare continuum: Use of N95 or higher-level respirators are recommended for
HCP who have been medically cleared, trained, and fit-tested, in the context of a facility’s respiratory protection
program. The majority of nursing homes and outpatient clinics, including hemodialysis facilities, do not have
respiratory protection programs nor have they fit-tested HCP, hampering implementation of recommendations
in the previous version of this guidance. This can lead to unnecessary transfer of patients with known or
suspected COVID-19 to another facility (e.g., acute care hospital) for evaluation and care. In areas with
community transmission, acute care facilities will be quickly overwhelmed by transfers of patients who have
only mild illness and do not require hospitalization.

Many of the recommendations described in this guidance (e.g., triage procedures, source control) should
already be part of an infection control program designed to prevent transmission of seasonal respiratory
infections. As it will be challenging to distinguish COVID-19 from other respiratory infections, interventions will
need to be applied broadly and not limited to patients with confirmed COVID-19.

This guidance is applicable to all U.S. healthcare settings. This guidance is not intended for non-healthcare
settings (e.g., schools) OR for persons outside of healthcare settings. For recommendations regarding
clinical management, air or ground medical transport, or laboratory settings, refer to the main CDC COVID-19
website.

Definition of Healthcare Personnel (HCP) –For the purposes of this document, HCP refers to all paid and
unpaid persons serving in healthcare settings who have the potential for direct or indirect exposure to patients
or infectious materials, including body substances; contaminated medical supplies, devices, and equipment;
contaminated environmental surfaces; or contaminated air.


Recommendations

1. Minimize Chance for Exposures

Ensure facility policies and practices are in place to minimize exposures to respiratory pathogens including
SARS-CoV-2, the virus that causes COVID-19. Measures should be implemented before patient arrival, upon
arrival, throughout the duration of the patient’s visit, and until the patient’s room is cleaned and disinfected. It
is particularly important to protect individuals at increased risk for adverse outcomes from COVID-19 (e.g.
older individuals with comorbid conditions), including HCP who are in a recognized risk category.

   •   Before Arrival
          o When scheduling appointments for routine medical care (e.g., annual physical, elective
             surgery), instruct patients to call ahead and discuss the need to reschedule their appointment if
             they develop symptoms of a respiratory infection (e.g., cough, sore throat, fever1) on the day
             they are scheduled to be seen.



                   Page 3 of 11 – Alert # 486
            Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 29 of 77
       o   When scheduling appointments for patients requesting evaluation for a respiratory infection,
           use nurse-directed triage protocols to determine if an appointment is necessary or if the patient
           can be managed from home.
                ▪ If the patient must come in for an appointment, instruct them to call beforehand to
                     inform triage personnel that they have symptoms of a respiratory infection (e.g., cough,
                     sore throat, fever1) and to take appropriate preventive actions (e.g., follow triage
                     procedures, wear a facemask upon entry and throughout their visit or, if a facemask
                     cannot be tolerated, use a tissue to contain respiratory secretions).
       o   If a patient is arriving via transport by emergency medical services (EMS), EMS personnel
           should contact the receiving emergency department (ED) or healthcare facility and follow
           previously agreed upon local or regional transport protocols. This will allow the healthcare
           facility to prepare for receipt of the patient.

•   Upon Arrival and During the Visit
      o Consider limiting points of entry to the facility.
      o Take steps to ensure all persons with symptoms of COVID-19 or other respiratory infection
          (e.g., fever, cough) adhere to respiratory hygiene and cough etiquette (see appendix), hand
          hygiene, and triage procedures throughout the duration of the visit.
              ▪ Post visual alerts (e.g., signs, posters) at the entrance and in strategic places (e.g.,
                   waiting areas, elevators, cafeterias) to provide patients and HCP with instructions (in
                   appropriate languages) about hand hygiene, respiratory hygiene, and cough etiquette.
                   Instructions should include how to use tissues to cover nose and mouth when coughing
                   or sneezing, to dispose of tissues and contaminated items in waste receptacles, and
                   how and when to perform hand hygiene.
              ▪ Provide supplies for respiratory hygiene and cough etiquette, including alcohol-based
                   hand rub (ABHR) with 60-95% alcohol, tissues, and no-touch receptacles for disposal,
                   at healthcare facility entrances, waiting rooms, and patient check-ins.
              ▪ Install physical barriers (e.g., glass or plastic windows) at reception areas to limit close
                   contact between triage personnel and potentially infectious patients.
              ▪ Consider establishing triage stations outside the facility to screen patients before they
                   enter.
      o Ensure rapid safe triage and isolation of patients with symptoms of suspected COVID-19 or
          other respiratory infection (e.g., fever, cough).
              ▪ Prioritize triage of patients with respiratory symptoms.
              ▪ Triage personnel should have a supply of facemasks and tissues for patients with
                   symptoms of respiratory infection. These should be provided to patients with symptoms
                   of respiratory infection at check-in. Source control (putting a facemask over the mouth
                   and nose of a symptomatic patient) can help to prevent transmission to others.
              ▪ Ensure that, at the time of patient check-in, all patients are asked about the presence of
                   symptoms of a respiratory infection and history of travel to areas experiencing
                   transmission of COVID-19 or contact with possible COVID-19 patients.
              ▪ Isolate the patient in an examination room with the door closed. If an examination room
                   is not readily available ensure the patient is not allowed to wait among other patients
                   seeking care.
                       ▪ Identify a separate, well-ventilated space that allows waiting patients to be
                           separated by 6 or more feet, with easy access to respiratory hygiene supplies.
                       ▪ In some settings, patients might opt to wait in a personal vehicle or outside the
                           healthcare facility where they can be contacted by mobile phone when it is their
                           turn to be evaluated.
      o Incorporate questions about new onset of respiratory symptoms into daily assessments of all
          admitted patients. Monitor for and evaluate all new fevers and respiratory illnesses among
          patients. Place any patient with unexplained fever or respiratory symptoms on appropriate
          Transmission-Based Precautions and evaluate.

              Page 4 of 11 – Alert # 486
                Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 30 of 77
Additional considerations during periods of community transmission:
          o Explore alternatives to face-to-face triage and visits.
          o Learn more about how healthcare facilities can Prepare for Community Transmission
          o Designate an area at the facility (e.g., an ancillary building or temporary structure) or identify a
             location in the area to be a “respiratory virus evaluation center” where patients with fever or
             respiratory symptoms can seek evaluation and care.
          o Cancel group healthcare activities (e.g., group therapy, recreational activities).
          o Postpone elective procedures, surgeries, and non-urgent outpatient visits.



2. Adhere to Standard and Transmission-Based Precautions

Standard Precautions assume that every person is potentially infected or colonized with a pathogen that
could be transmitted in the healthcare setting. Elements of Standard Precautions that apply to patients with
respiratory infections, including COVID-19, are summarized below. Attention should be paid to training and
proper donning (putting on), doffing (taking off), and disposal of any PPE. This document does not emphasize
all aspects of Standard Precautions (e.g., injection safety) that are required for all patient care; the full
description is provided in the Guideline for Isolation Precautions: Preventing Transmission of Infectious
Agents in Healthcare Settings.

HCP (see Section 5 for measures for non-HCP visitors) who enter the room of a patient with known or
suspected COVID-19 should adhere to Standard Precautions and use a respirator or facemask, gown,
gloves, and eye protection. When available, respirators (instead of facemasks) are preferred; they should be
prioritized for situations where respiratory protection is most important and the care of patients with
pathogens requiring Airborne Precautions (e.g., tuberculosis, measles, varicella). Information about the
recommended duration of Transmission-Based Precautions is available in the Interim Guidance for
Discontinuation of Transmission-Based Precautions and Disposition of Hospitalized Patients with COVID-19

   •   Hand Hygiene

           o   HCP should perform hand hygiene before and after all patient contact, contact with potentially
               infectious material, and before putting on and after removing PPE, including gloves. Hand
               hygiene after removing PPE is particularly important to remove any pathogens that might have
               been transferred to bare hands during the removal process.
           o   HCP should perform hand hygiene by using ABHR with 60-95% alcohol or washing hands with
               soap and water for at least 20 seconds. If hands are visibly soiled, use soap and water before
               returning to ABHR.
           o   Healthcare facilities should ensure that hand hygiene supplies are readily available to all
               personnel in every care location.

   •   Personal Protective Equipment

       Employers should select appropriate PPE and provide it to HCP in accordance with OSHA PPE
       standards (29 CFR 1910 Subpart I). HCP must receive training on and demonstrate an understanding
       of:
           o when to use PPE
           o what PPE is necessary
           o how to properly don, use, and doff PPE in a manner to prevent self-contamination
           o how to properly dispose of or disinfect and maintain PPE
           o the limitations of PPE.




                  Page 5 of 11 – Alert # 486
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 31 of 77
Any reusable PPE must be properly cleaned, decontaminated, and maintained after and between uses.
Facilities should have policies and procedures describing a recommended sequence for safely donning and
doffing PPE. The PPE recommended when caring for a patient with known or suspected COVID-19 includes:

          o   Respirator or Facemask
                 ▪ Put on a respirator or facemask (if a respirator is not available) before entry into the
                    patient room or care area.
                 ▪ N95 respirators or respirators that offer a higher level of protection should be used
                    instead of a facemask when performing or present for an aerosol-generating procedure
                    (See Section 4). See appendix for respirator definition. Disposable respirators and
                    facemasks should be removed and discarded after exiting the patient’s room or care
                    area and closing the door. Perform hand hygiene after discarding the respirator or
                    facemask. For guidance on extended use of respirators, refer to Strategies to Optimize
                    the Current Supply of N95 Respirators
                        ▪ If reusable respirators (e.g., powered air purifying respirators [PAPRs]) are
                            used, they must be cleaned and disinfected according to manufacturer’s
                            reprocessing instructions prior to re-use.
                 ▪ When the supply chain is restored, facilities with a respiratory protection program
                    should return to use of respirators for patients with known or suspected COVID-19.
                    Those that do not currently have a respiratory protection program, but care for patients
                    with pathogens for which a respirator is recommended, should implement a respiratory
                    protection program.

          o   Eye Protection
                 ▪ Put on eye protection (i.e., goggles or a disposable face shield that covers the front and
                    sides of the face) upon entry to the patient room or care area. Personal eyeglasses and
                    contact lenses are NOT considered adequate eye protection.
                 ▪ Remove eye protection before leaving the patient room or care area.
                 ▪ Reusable eye protection (e.g., goggles) must be cleaned and disinfected according to
                    manufacturer’s reprocessing instructions prior to re-use. Disposable eye protection
                    should be discarded after use.
          o   Gloves
                 ▪ Put on clean, non-sterile gloves upon entry into the patient room or care area.
                        ▪ Change gloves if they become torn or heavily contaminated.
                 ▪ Remove and discard gloves when leaving the patient room or care area, and
                    immediately perform hand hygiene.
          o   Gowns
                 ▪ Put on a clean isolation gown upon entry into the patient room or area. Change the
                    gown if it becomes soiled. Remove and discard the gown in a dedicated container for
                    waste or linen before leaving the patient room or care area. Disposable gowns should
                    be discarded after use. Cloth gowns should be laundered after each use.
                 ▪ If there are shortages of gowns, they should be prioritized for:
                        ▪ aerosol-generating procedures
                        ▪ care activities where splashes and sprays are anticipated
                        ▪ high-contact patient care activities that provide opportunities for transfer of
                            pathogens to the hands and clothing of HCP. Examples include:
                                ▪ dressing
                                ▪ bathing/showering
                                ▪ transferring
                                ▪ providing hygiene
                                ▪ changing linens
                                ▪ changing briefs or assisting with toileting
                                ▪ device care or use

                 Page 6 of 11 – Alert # 486
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 32 of 77
                                  ▪   wound care
3. Patient Placement

   •   For patients with COVID-19 or other respiratory infections, evaluate need for hospitalization. If
       hospitalization is not medically necessary, home care is preferable if the individual’s situation allows.
   •   If admitted, place a patient with known or suspected COVID-19 in a single-person room with the door
       closed. The patient should have a dedicated bathroom.
            o Airborne Infection Isolation Rooms (AIIRs) (See definition of AIIR in appendix) should be
               reserved for patients who will be undergoing aerosol-generating procedures (See Aerosol-
               Generating Procedures Section)
   •   As a measure to limit HCP exposure and conserve PPE, facilities could consider designating entire
       units within the facility, with dedicated HCP, to care for known or suspected COVID-19 patients.
       Dedicated means that HCP are assigned to care only for these patients during their shift.
            o Determine how staffing needs will be met as the number of patients with known or suspected
               COVID-19 increases and HCP become ill and are excluded from work.
            o It might not be possible to distinguish patients who have COVID-19 from patients with other
               respiratory viruses. As such, patients with different respiratory pathogens will likely be housed
               on the same unit. However, only patients with the same respiratory pathogen may be housed
               in the same room. For example, a patient with COVID-19 should not be housed in the same
               room as a patient with an undiagnosed respiratory infection.
            o During times of limited access to respirators or facemasks, facilities could consider having
               HCP remove only gloves and gowns (if used) and perform hand hygiene between patients with
               the same diagnosis (e.g., confirmed COVID-19) while continuing to wear the same eye
               protection and respirator or facemask (i.e., extended use). Risk of transmission from eye
               protection and facemasks during extended use is expected to be very low.
                    ▪ HCP must take care not to touch their eye protection and respirator or facemask .
                    ▪ Eye protection and the respirator or facemask should be removed, and hand hygiene
                        performed if they become damaged or soiled and when leaving the unit.
            o HCP should strictly follow basic infection control practices between patients (e.g., hand
               hygiene, cleaning and disinfecting shared equipment).
   •   Limit transport and movement of the patient outside of the room to medically essential purposes.
            o Consider providing portable x-ray equipment in patient cohort areas to reduce the need for
               patient transport.
   •   To the extent possible, patients with known or suspected COVID-19 should be housed in the same
       room for the duration of their stay in the facility (e.g., minimize room transfers).
   •   Patients should wear a facemask to contain secretions during transport. If patients cannot tolerate a
       facemask or one is not available, they should use tissues to cover their mouth and nose.
   •   Personnel entering the room should use PPE as described above.
   •   To the extent possible, patients with known or suspected COVID-19 should be housed in the same
       room for the duration of their stay in the facility (e.g., minimize room transfers).
   •   To the extent possible, patients with known or suspected COVID-19 should be housed in the same
       room for the duration of their stay in the facility (e.g., minimize room transfers).
   •   Whenever possible, perform procedures/tests in the patient’s room.
   •   Once the patient has been discharged or transferred, HCP, including environmental services
       personnel, should refrain from entering the vacated room until sufficient time has elapsed for enough
       air changes to remove potentially infectious particles (more information on clearance rates under
       differing ventilation conditions is available). After this time has elapsed, the room should undergo
       appropriate cleaning and surface disinfection before it is returned to routine use (See Section 10).




                  Page 7 of 11 – Alert # 486
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 33 of 77
4. Take Precautions When Performing Aerosol-Generating Procedures (AGPs)

   •   Some procedures performed on patient with known or suspected COVID-19 could generate infectious
       aerosols. In particular, procedures that are likely to induce coughing (e.g., sputum induction, open
       suctioning of airways) should be performed cautiously and avoided if possible.
   •   If performed, the following should occur:
           o HCP in the room should wear an N95 or higher-level respirator, eye protection, gloves, and a
               gown.
           o The number of HCP present during the procedure should be limited to only those essential for
               patient care and procedure support. Visitors should not be present for the procedure.
           o AGPs should ideally take place in an AIIR.
           o Clean and disinfect procedure room surfaces promptly as described in the section on
               environmental infection control below.

5. Collection of Diagnostic Respiratory Specimens

   •   When collecting diagnostic respiratory specimens (e.g., nasopharyngeal swab) from a possible
       COVID-19 patient, the following should occur:
         o HCP in the room should wear an N-95 or higher-level respirator (or facemask if a respirator is
             not available), eye protection, gloves, and a gown.
         o The number of HCP present during the procedure should be limited to only those essential for
             patient care and procedure support. Visitors should not be present for specimen collection.
         o Specimen collection should be performed in a normal examination room with the door closed.
         o Clean and disinfect procedure room surfaces promptly as described in the section on
             environmental infection control below.

6. Manage Visitor Access and Movement Within the Facility

   •   Establish procedures for monitoring, managing and training all visitors, which should include:
           o All visitors should perform frequent hand hygiene and follow respiratory hygiene and cough
               etiquette precautions while in the facility, especially common areas.
           o Passively screen visitors for symptoms of acute respiratory illness before entering the
               healthcare facility
                    ▪ Post visual alerts (e.g., signs, posters) at the entrance and in strategic places (e.g.,
                         waiting areas, elevators, cafeterias) advising visitors not to enter the facility when ill.
           o Informing visitors about appropriate PPE use according to current facility visitor policy
           o Visitors to the most vulnerable patients (e.g., oncology and transplant wards) should be limited;
               visitors should be screened for symptoms prior to entry to the unit.
   •   Limit visitors to patients with known or suspected COVID-19. Encourage use of alternative
       mechanisms for patient and visitor interactions such as video-call applications on cell phones or
       tablets. If visitation must occur, visits should be scheduled and controlled to allow for the following:
           o Facilities should evaluate risk to the health of the visitor (e.g., visitor might have underlying
               illness putting them at higher risk for COVID-19) and ability to comply with precautions.
           o Facilities should provide instruction, before visitors enter patients’ rooms, on hand hygiene,
               limiting surfaces touched, and use of PPE according to current facility policy while in the
               patient’s room.
           o Visitors should not be present during AGPs or other specimen collection procedures.
           o Visitors should be instructed to only visit the patient room. They should not go to other
               locations in the facility.

Additional considerations during periods of community transmission:
  • All visitors should be actively assessed for fever and respiratory symptoms upon entry to the facility. If
       fever or respiratory symptoms are present, visitor should not be allowed entry into the facility.
                  Page 8 of 11 – Alert # 486
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 34 of 77
   •   Determine the threshold at which screening of persons entering the facility will be initiated and at what
       point screening will escalate from passive (e.g., signs at the entrance) to active (e.g., direct
       questioning) to restricting all visitors to the facility.
   •   If restriction of all visitors is implemented, facilities can consider exceptions based on end-of-life
       situations or when a visitor is essential for the patient’s emotional well-being and care.
   •   Limit points of entry to the facility.

7. Implement Engineering Controls

   •   Design and install engineering controls to reduce or eliminate exposures by shielding HCP and other
       patients from infected individuals. Examples of engineering controls include:
           o physical barriers or partitions to guide patients through triage areas
           o curtains between patients in shared areas
           o air-handling systems (with appropriate directionality, filtration, exchange rate, etc.) that are
               installed and properly maintained

8. Monitor and Manage Ill and Exposed Healthcare Personnel

   •   Facilities and organizations providing healthcare should implement sick leave policies for HCP that are
       non-punitive, flexible, and consistent with public health guidance.
   •   Movement and monitoring decisions for HCP with exposure to COVID-19 should be made in
       consultation with public health authorities. Refer to the Interim U.S. Guidance for Risk Assessment
       and Public Health Management of Healthcare Personnel with Potential Exposure in a Healthcare
       Setting to Patients with Coronavirus Disease 2019 (COVID-19) for additional information.

9. Train and Educate Healthcare Personnel

   •   Provide HCP with job- or task-specific education and training on preventing transmission of infectious
       agents, including refresher training.
   •   Ensure that HCP are educated, trained, and have practiced the appropriate use of PPE prior to caring
       for a patient, including attention to correct use of PPE and prevention of contamination of clothing,
       skin, and environment during the process of removing such equipment.

10. Implement Environmental Infection Control

   •   Dedicated medical equipment should be used when caring for patients with known or suspected
       COVID-19.
           o All non-dedicated, non-disposable medical equipment used for patient care should be cleaned
                and disinfected according to manufacturer’s instructions and facility policies.
   •   Ensure that environmental cleaning and disinfection procedures are followed consistently and
       correctly.
   •   Routine cleaning and disinfection procedures (e.g., using cleaners and water to pre-clean surfaces
       prior to applying an EPA-registered, hospital-grade disinfectant to frequently touched surfaces or
       objects for appropriate contact times as indicated on the product’s label) are appropriate for SARS-
       CoV-2 in healthcare settings, including those patient-care areas in which aerosol-generating
       procedures are performed.
           o Refer to List N on the EPA website for EPA-registered disinfectants that have qualified under
                EPA’s emerging viral pathogens program for use against SARS-CoV-2.
   •   Management of laundry, food service utensils, and medical waste should also be performed in
       accordance with routine procedures.
   •   Additional information about recommended practices for terminal cleaning of rooms and PPE to be
       worn by environmental services personnel is available in the Healthcare Infection Prevention and
       Control FAQs for COVID-19
                  Page 9 of 11 – Alert # 486
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 35 of 77

11. Establish Reporting within and between Healthcare Facilities and to Public Health Authorities

   •   Implement mechanisms and policies that promote situational awareness for facility staff including
       infection control, healthcare epidemiology, facility leadership, occupational health, clinical laboratory,
       and frontline staff about known or suspected COVID-19 patients and facility plans for response.
   •   Communicate and collaborate with public health authorities.
           • Facilities should designate specific persons within the healthcare facility who are responsible
                for communication with public health officials and dissemination of information to HCP.
   •   Communicate information about known or suspected COVID-19 patients to appropriate personnel
       before transferring them to other departments in the facility (e.g., radiology) and to other healthcare
       facilities.

Appendix:

Additional Information about Airborne Infection Isolation Rooms, Respirators and Facemasks
Information about Airborne Infection Isolation Rooms (AIIRs):

   •   AIIRs are single-patient rooms at negative pressure relative to the surrounding areas, and with a
       minimum of 6 air changes per hour (12 air changes per hour are recommended for new construction
       or renovation).
   •   Air from these rooms should be exhausted directly to the outside or be filtered through a high-
       efficiency particulate air (HEPA) filter directly before recirculation.
   •   Room doors should be kept closed except when entering or leaving the room, and entry and exit
       should be minimized.
   •   Facilities should monitor and document the proper negative-pressure function of these rooms.

Information about Respirators:

   •   A respirator is a personal protective device that is worn on the face, covers at least the nose and
       mouth, and is used to reduce the wearer’s risk of inhaling hazardous airborne particles (including dust
       particles and infectious agents), gases, or vapors. Respirators are certified by the CDC/NIOSH,
       including those intended for use in healthcare.
   •   Respirator use must be in the context of a complete respiratory protection program in accordance with
       OSHA Respiratory Protection standard (29 CFR 1910.134). HCP should be medically cleared and fit-
       tested if using respirators with tight-fitting facepieces (e.g., a NIOSH-approved N95 respirator) and
       trained in the proper use of respirators, safe removal and disposal, and medical contraindications to
       respirator use.
   •   NIOSH information about respirators
   •   OSHA Respiratory Protection eTool
   •   Strategies for Optimizing the Supply of N-95 Respirators


Filtering Facepiece Respirators (FFR) including N95 Respirators

   •   A commonly used respirator in healthcare settings is a filtering facepiece respirator (commonly
       referred to as an N95). FFRs are disposable half facepiece respirators that filter out particles.
   •   To work properly, FFRs must be worn throughout the period of exposure and be specially fitted for
       each person who wears one. This is called “fit-testing” and is usually done in a workplace where
       respirators are used.
   •   Three key factors for an N95 respirator to be effective
   •   FFR users should also perform a user seal check to ensure proper fit each time an FFR is used.
   •   Learn more about how to perform a user seal check

                 Page 10 of 11 – Alert # 486
                    Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 36 of 77
   •    For more information on how to perform a user seal check: https://www.cdc.gov/niosh/docs/2018-
        130/pdfs/2018-130.pdf?id=10.26616/NIOSHPUB2018130
   •    NIOSH-approved N95 respirators list.
   •    PAPRs have a battery-powered blower that pulls air through attached filters, canisters, or cartridges.
        They provide protection against gases, vapors, or particles, when equipped with the appropriate
        cartridge, canister, or filter.
   •    Loose-fitting PAPRs do not require fit testing and can be used with facial hair.
   •    A list of NIOSH-approved PAPRs is located on the NIOSH Certified Equipment List.

Information about Facemasks:

   •    If worn properly, a facemask helps block respiratory secretions produced by the wearer from
        contaminating other persons and surfaces (often called source control).
   •    Facemasks are cleared by the U.S. Food and Drug Administration (FDA) for use as medical devices.
        Facemasks should be used once and then thrown away in the trash.

Interim Guidance for Implementing Home Care of People Not Requiring Hospitalization for COVID-19
CDC has developed interim guidance for staff at local and state health departments, infection prevention and
control professionals, healthcare providers, and healthcare workers who are coordinating the home care and
isolation of people who are confirmed to have, or being evaluated for (COVID-19 (see Criteria to Guide
Evaluation of Patients Under Investigation (PUI) for COVID-19).
Interim Guidance for Implementing Home Care of People Not Requiring Hospitalization forCOVID-19)

Important Links
   • Respirator Trusted-Source Information
   • Respirator Fact Sheet

Footnote
   1. Fever may not be present in some patients, such as those who are very young, elderly,
       immunosuppressed, or taking certain medications. Clinical judgement should be used to guide testing
       of patients in such situations.


           Categories of Health Alert messages:
           Health Alert: conveys the highest level of importance; warrants immediate action or attention.
           Health Advisory: provides important information for a specific incident or situation; may not require immediate action.
           Health Update: provides updated information regarding an incident or situation; unlikely to require immediate action.

    This information is current as of March 11, 2020 but may be modified in the future. We will continue to post updated information regarding the
    most common questions about this subject.




                      Page 11 of 11 – Alert # 486
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 37 of 77




                                                EXHIBIT E
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 38 of 77




Interim Guidance for Nursing Facilities During COVID-19 (3/18/20)

The Department of Health has received questions from nursing care facilities, associations, and
constituents regarding best practices in nursing homes related COVID-19 including visitation policies.
The Department is supporting guidance on critical measures issued by CMS for all nursing facilities,
advise that facilities do the following:

   •   Restrict all visitors, effective immediately, with exceptions for compassionate care, such as
       during end-of-life situations
   •   Restrict all volunteers, non-essential health care personnel and other personnel (i.e. barbers);
           o This does not include the following:
                    ▪ Home-health and dialysis services;
                    ▪ The Department of Aging/Area Agency on Aging and the Department of Human
                         Services where there is concern for serious bodily injury, sexual abuse, or
                         serious physical injury; and
                    ▪ Hospice services offered by licensed providers within the nursing home facility.
   •   Restrict cross-over visitation from personal care home (PCH), Assisted Living, and/or
       Continuing Care Community residents to nursing homes. Ensure cross-over staff adhere to the
       facility’s infection disease protocol.
   •   When there is evidence of community spread of COVID-19 within your county or adjacent
       counties, nursing care facilities should cancel all communal activities.
   •   When there is no community spread of COVID-19 within their county or adjacent counties,
       facilities should, at a minimum, implement social distancing in dining practices and group
       activities. The following recommended approaches should be considered:
           o Testing
                    ▪ Implement active screening of residents and health care personnel for fever and
                         respiratory symptoms (Recommended Screening Questions below);
                    ▪ Staff should be screened at the beginning and end of every shift; and
                    ▪ Complete a Facility Entry Screening Form for each screening (Template
                         accompanies this guidance)
                    ▪ If employees are ill or become ill during their shift, CMS recommends that
                         facilities have employees put on a facemask and end their work shift, leave the
                         building, and self-isolate at home.
           o Admissions/Discharges
                    ▪ Nursing care facilities must continue to accept new admissions and receive
                         readmissions for current residents who have been discharged from the hospital
                         who are stable to alleviate the increasing burden in the acute care settings. This
                         may include stable patients who have had the COVID-19 virus.
                             • Facilities should continuously consult the 2020 Health Alerts, Advisories
                                  and Updates for the most current information related to Test of Cure
                                  under the title “Interim Infection Prevention and Control
                                  Recommendations for Patients with Suspected or Confirmed COVID-19

                                        Pennsylvania Department of Health
                               625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 39 of 77




                     in Healthcare Settings” See: https://www.health.pa.gov/topics/prep/PA-
                     HAN/Pages/2020-HAN.aspx.
                • Nursing care facilities should continue to employ normal discharge-to-
                     home criteria to assist in LTC bed availability. If there has been a positive
                     case, then appropriate quarantine measures shall be taken at the direction
                     of the Department of Health of the CDC.
   o Dining services:
        ▪ Provide in-room meal service for those that are assessed to be capable of feeding
            themselves without supervision or assistance
        ▪ Identify high-risk choking residents and those at-risk for aspiration who may
            cough, creating droplets
                • Meals for these residents should be provided in their rooms. If that is not
                     possible then the residents should remain at least six (6) feet or more from
                     others if in a common area for meals, with as few other residents in the
                     common area as feasible during their mealtime
        ▪ If residents are brought to the common area for dining, then the following steps
            must be taken:
                • Stagger arrival times and maintain social distancing;
                • Attempt to separate tables as far apart as possible; with goal of residents
                     being at least six (6) feet apart;
                • Increase the number of meal services or offer meals in shifts to allow
                     fewer residents in common areas at one time;
                • Have residents sit at tables by themselves to ensure that social distancing
                     between residents can be maintained; and
                • Staff should take appropriate precautions with eye protection and gowns
                     for this high-risk for choking resident population, given the risk to cough
                     while eating.
        ▪ Residents who need assistance with feeding should be spaced apart as much as
            possible, ideally six (6) feet or more. Where it is not possible to have residents at
            six feet, than no more than one person per table (assuming a standard four [4]
            person table).
                • Staff members who are providing assistance for more than one resident
                     simultaneously must perform hand hygiene with at least hand sanitizer
                     each time when switching assistance between residents.

   o Communal Activities
       ▪ Do not engage in communal activities unless doing so is necessary to maintain
         the health and welfare of the residents;
       ▪ When there is evidence of community spread of COVID-19 within your county
         or adjacent counties, nursing care facilities should cancel all group activities and
         communal dining; and
       ▪ If engaging in communal activities, only do so where a 6-foot separation can be
         maintained.

                               Pennsylvania Department of Health
                      625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
        Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 40 of 77




                            •    The following applies to any communal activities:
                                    o A resident can attend only if the resident has no fever or
                                         respiratory symptoms. – This requires the facility to perform
                                         evaluations as transporting to activity or as patients enter room;
                                    o The activity does not include food prep;
                                    o During the activity there are no shared bowls of food or
                                         containers of drinks (bottles or shared pitchers) such as pretzels,
                                         popcorn etc. If snacks are served, they must be individually
                                         wrapped, or drinks poured and served by staff;
                                    o No games where cards or game pieces would be passed between
                                         residents; and
                                    o Avoid group singing activities.

    •   OTHER
          o The infection control specialists designated by the facility must review PPE guidelines
             with all staff;
          o Minimize resident interactions with service providers (e.g. plumbers, electricians, etc.)
             through actions such as use of separate entrances, performing service at off-hours, and
             perform only essential servicing activities;
          o Arrange for deliveries to areas where there is limited person-to-person interaction;
          o Evaluate environmental cleaning practices and consider increasing frequency for high-
             tough surfaces; and
          o Remain adaptable, creative and supportive of all staff working in this pandemic situation.

The Centers for Medicare and Medicaid Services (CMS) provided additional guidance to nursing
facilities to actively take employees temperature and document absence of shortness of breath, new or
change in cough, and sore throat. If employees are ill or become ill during their shift, CMS recommends
that facilities have employees put on a facemask and end their work shift, leave the building, and self-
isolate at home.

Facilities should identify staff that work at multiple facilities and restrict them if appropriate, based on
any knowledge of exposure to COVID-19 of residents in those facilities.

This is immediately applicable to all nursing facilities in Pennsylvania.

Please refer to the Department’s website for the most up-to-date information.
Reference: https://www.cms.gov/files/document/3-13-2020-nursing-home-guidance-covid-19.pdf




                                          Pennsylvania Department of Health
                                 625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
        Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 41 of 77




Recommended Screening Questions1:
All individuals entering the nursing home should be asked the following questions:

    1. Has this individual washed their hands or used alcohol-based hand rub on entry?
               YES / NO – If no, please have them to do so

    2. Ask the individual if they have any of the following respiratory symptoms?
               Fever
               Sore throat
               Cough
               Shortness of breath

        If YES to any of the above, restrict the individual from entering the nursing home.
        If NO to all of the above, proceed to question #3 for employees and step #4 for all others.

    3A. For employees, you may check the employee’s temperature and document results
               Fever (defined as temperature greater than or equal to 100.0 degrees Fahrenheit)
               present?

        If YES, restrict the individual from entering the nursing home.
        If NO, proceed to step 3B.

    3B. For employees, ask if they have:
               Worked in facilities with recognized COVID-19 cases?

        If YES, ask if they worked with a person with confirmed COVID-19?
                YES/NO
        If YES, restrict them from entering the nursing home.
        If NO, proceed to step 4.

    4. For visitors who are allowed to visit due to compassionate care situations and are asymptomatic upon
       screening, allow entry to the nursing home and remind the individual to:
       • Wash their hands or use alcohol-based hand rub throughout their time in the nursing home;
       • Not shake hands with, touch or hug individuals while in the nursing home;
       • Wear a facemask while in the nursing home and
       • Restrict their visit to the resident’s room or other location designated by the facility.




1 American Healthcare Facilities Association

                                            Pennsylvania Department of Health
                                   625 Forster Street | Harrisburg, PA 17120 | www.pa.gov
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 42 of 77




                                                EXHIBIT F
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 43 of 77


PENNSYLVANIA DEPARTMENT OF HEALTH
2020 – PAHAN – 492 – 4-3-ALT
ALERT: Universal Masking of Healthcare Workers and
Staff in Congregate Care Settings



     DATE:                      4/3/2020
     TO:                        Health Alert Network
     FROM:                      Rachel Levine, MD, Secretary of Health
     SUBJECT:                   ALERT: Universal Masking of Health Care Workers and Staff in
                                Congregate Care Settings
     DISTRIBUTION:              Statewide
     LOCATION:                  n/a
     STREET ADDRESS:            n/a
     COUNTY:                    n/a
     MUNICIPALITY:              n/a
     ZIP CODE:                  n/a

     This transmission is a “Health Alert”: conveys the highest level of importance; warrants
     immediate action or attention.
   HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, NURSING AND LABORATORY STAFF IN YOUR
   HOSPITAL; EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE; FQHCs: PLEASE DISTRIBUTE AS APPROPRIATE
   LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE; PROFESSIONAL ORGANIZATIONS: PLEASE
   DISTRIBUTE TO YOUR MEMBERSHIP; LONG-TERM CARE FACILITIES: PLEASE SHARE WITH ALL MEDICAL, INFECTION
   CONTROL, AND NURSING STAFF IN YOUR FACILITY

     Minimizing transmission of COVID-19 into and within health care facilities and congregate care
     facilities is critical.

     •   Implement universal masking of all persons (e.g., staff members) entering the facility with a
         surgical or isolation mask (not a respirator). If possible, symptomatic patients or residents
         should be masked during direct care to enhance source control.
     •   Facilities should continue to implement daily symptom screening for all staff and restrict
         visitors, including visits from non-essential ancillary therapeutic services.

     •   Continue to utilize recommended PPE (N-95 respirator or higher, gown, gloves, and eye
         protection) for confirmed COVID-19 cases.

     •   Implement strategies to optimize the supply of PPE and equipment.


There are an increasing number of COVID-19 cases among staff and residents of skilled nursing facilities and
other congregate care settings. This is particularly concerning since congregate health care settings serve
persons at highest risk for severe disease due to COVID-19. Outbreaks are occurring in these settings,
despite aggressive measures to prevent the introduction of COVID-19 into facilities and transmission within
facilities. To minimize the risk of transmission, the Pennsylvania Department of Health (DOH) strongly
recommends the following steps in addition to current infection prevention and control strategies.
                Page 1 of 3 – Advisory # 492
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 44 of 77



Universal Masking of HCWs and Staff —Infection Prevention and Control of COVID-19 in Congregate
Care Settings:
   1. Universal Masking
      Implement universal masking of all persons entering the facility. Prioritize mask use and implement
      strategies to optimize the supply of PPE and equipment.

      As the supply chain permits, continue to use recommended PPE (N-95 respirator or higher, gown,
      gloves, and eye protection) for confirmed COVID-19 cases and aerosol generating procedures.

      When available, HCWs should wear commercially available surgical or isolation masks (not a
      respirator) unless providing direct patient care to confirmed COVID-19 cases (as noted above).

      Staff members not providing direct patient care should also be masked with a commercially available
      surgical or isolation mask if available.

      Symptomatic patients or residents should also be masked during direct care, if possible.

      In settings where facemasks are not available, HCWs and other staff might use homemade masks;
      however, homemade masks are not considered PPE, since their capability to protect HCW is
      unknown. Nonetheless, this recommendation is being issued as a layered approach to other infection
      prevention and mitigation strategies to reduce transmission when the mask is worn by a symptomatic
      or asymptomatic person (i.e., source control; “My mask protects you; your mask protects me.”)


Universal Masking is Only One Part of a Comprehensive Strategy, Including:

   2. Daily Symptom Screening of Staff
      All staff should be screened for fever (100F or greater) through temperature monitoring and for any
      respiratory symptoms, including cough, sore throat or shortness of breath, at the beginning and end of
      their work shift. Staff reporting any of these symptoms should be immediately sent home.

   3. Visitor Restriction
      Adhere to strict visitor restrictions, including visits from non-essential ancillary therapeutic services
      (e.g., physical therapy) that can be safely suspended.

   4. SARS-CoV-2 Testing
      Do not perform routine laboratory testing of asymptomatic staff or residents for COVID-19 (unless
      instructed by DOH to do so). Follow guidance in March 9 HAN regarding work exclusions after health
      care-associated exposures; facilities will need to make their own decisions regarding exclusion of
      asymptomatic HCWs based on their local epidemiology and staffing needs consistent with your crisis
      standards of care and emergency preparedness planning.

      Exclude symptomatic staff immediately. In facilities without active COVID-19 transmission, implement
      an aggressive strategy to test staff or residents with COVID-19 compatible symptoms for SARS-CoV-
      2. In facilities with documented on-going transmission, consult DOH for testing recommendations.

   5. Consider All Residents in Units with COVID-19 (+) Residents as Infectious


                Page 2 of 3 – Advisory # 492
            Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 45 of 77


   In sub-acute care settings consider all residents on the same wing/unit/floor (hereafter referred to as
   unit) with a COVID-19 positive resident as infectious. Use proper PPE as described in item 8 (below).

   A unit would be best defined as one where the staff are not typically shared with other areas during
   one shift. Recent information about COVID-19 spread in LTCF shows about half of residents testing
   positive for COVID-19 are not symptomatic. Spread of the virus could have been occurring long before
   a positive test is reported.

6. Consider the Utility of Creating a Designated COVID-19 Unit
   Creating a separate area of the building or a designated unit with the plan to move COVID-19 positive
   residents there upon diagnosis, may be an option in some facilities. If employed, this strategy must be
   used in conjunction with maintaining the original unit under all precautions; many residents of that unit
   might already be COVID-positive.

7. Dedicate Staff for Affected Units with Confirmed COVID-19
   Staff who have been working on a unit with a COVID-19 case are already exposed. Whenever
   possible, those staff should continue to work exclusively in the affected unit. If shared staff working
   between wings/units is unavoidable, staff should be sure to change all PPE and perform hand hygiene
   when moving between affected units and units believed to be unaffected. This should be limited to key
   staff that must cover more than one area (e.g. RNs). Dedicated staff is an important infection
   prevention measure and PPE optimization strategy.

8. PPE When Providing Care to COVID-19 (+) Residents
   Adhere to recommended PPE usage guidelines and optimization strategies to the fullest extent
   possible. While universal masking is recommended for all staff, when caring for a resident with
   COVID-19, use a filtering facepiece respirator (e.g., N95 mask) when available, especially when
   performing aerosol generating procedures.

9. Bundle Tasks
   To optimize PPE and limit exposures, consider cross-training to conserve resources and perform
   multiple tasks during the same patient interaction (e.g., deliver food tray and check vital signs).

10. Dedicate Equipment
    Dedicate mobile equipment exclusively to a unit/wing to minimize exposures and transmission
    throughout a facility and in between facilities.


     Categories of Health Alert messages:
     Health Alert: conveys the highest level of importance; warrants immediate action or attention.
     Health Advisory: provides important information for a specific incident or situation; may not require immediate action.
     Health Update: provides updated information regarding an incident or situation; unlikely to require immediate action.

This information is current as of April 3, 2020 but may be modified in the future. We will continue to post updated
information regarding the most common questions about this subject.




              Page 3 of 3 – Advisory # 492
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 46 of 77




                                               EXHIBIT G
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 47 of 77




Statement on Universal Masking of Staff, Patients, and Visitors in Health Care Settings
April 23, 2020

On April 13, 2020, the U.S. Centers for Disease Control and Prevention revised its infection prevention
and control recommendations related to COVID-19. To address asymptomatic and pre-symptomatic
transmission, CDC recommended that healthcare facilities “…implement source control for everyone
entering a healthcare facility (e.g., healthcare personnel, patients, visitors), regardless of symptoms…”
Source control involves having people wear a cloth face covering or facemask over their mouth and nose
to contain their respiratory secretions and thus reduce the dispersion of droplets from an infected
individual. This will decrease the possibility that anyone with unrecognized COVID-19 infection will
expose others and will allow organizations to forgo contact tracing if a case is identified. For source
control to be effective, it requires that everyone wear a mask within healthcare buildings to prevent
droplet and (to a lesser degree) aerosol spread of respiratory viruses such as COVID-19.

The Joint Commission supports the CDC’s recommendations. The Joint Commission believes that
universal masking within healthcare settings is a critical tool to protect staff and patients from being
infected by asymptomatic and presymptomatic individuals and should be implemented in any
community where coronavirus is occurring. Even a single case of community spread of COVID-19 means
that healthcare facilities and staff are at risk because other asymptomatic and presymptomatic patients
may come in for care and inadvertently infect staff. This document summarizes key steps and provides
materials that may be helpful in implementing this recommendation.

Patients and Visitors
All patients and visitors should be instructed to wear a cloth mask when entering any healthcare
building. If they arrive without a cloth mask, one should be provided. If there is a sufficient supply of
medical grade facemasks one may be provided instead of a cloth mask. In accordance with CDC
recommendations, facemasks and cloth face coverings should not be placed on young children under
age 2, anyone who has trouble breathing, or anyone who is unconscious, incapacitated or otherwise
unable to remove the mask without assistance. Patients may remove their cloth face covering when in
their rooms but should put them back on when leaving their room or when others (e.g., HCP, visitors)
who are not wearing a mask enter the room. If available, organizations should consider switching
patients with respiratory symptoms (e.g., cough or sneeze), including patients with confirmed COVID-19,
to a medical grade facemask.

Healthcare Personnel
Facility workers should wear at least a cloth mask when leaving their home, per CDC
recommendations. When providing direct patient care to any patient they should don a “medical
grade” (official PPE) facemask or respirator depending on the care provided. The CDC says, “Cloth face
coverings are not considered PPE because their capability to protect healthcare personnel (HCP) is
unknown.” Healthcare personnel who provide support services but do not provide direct patient care
should also wear a facemask, but in order to conserve supplies the facemask can be cloth. Outbreaks
of COVID have occurred among healthcare personnel who provide support services.
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 48 of 77




Masks may be removed when social distancing of at least 6 feet is possible (e.g., after entering a private
office). In order to ensure staff can take off their masks for meals and breaks, scheduling and location
for meals and breaks should ensure the at least a 6-foot distance can be maintained between staff when
staff needs to remove their mask.

It is important for healthcare facilities to emphasize that hand hygiene is essential to maintaining
employee safety, even if staff are wearing masks. If the facemask is touched, adjusted or removed,
hand hygiene should be performed.

To assist with rapid implementation, we are providing two items which organizations may find helpful.
The first is signage that could be posted at entrances to your facility (see attached posters) and an
infographic (see attached) that can be used to explain do’s and don’ts of wearing a face mask that can
be used to educate patients, visitors and staff.

Organizations have done an excellent job communicating policies regarding prior interventions to stop
the spread of coronavirus. We encourage organizations to use similar processes to remind patients and
visitors that they should be wearing a facemask when they arrive and provide links to CDC resources for
making their own sewn or non-sewn masks with materials that are commonly available.
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 49 of 77


STOP THE SPREAD OF CORONAVIRUS

Wear a mask when you leave home!
• Help protect our healthcare
  workers by wearing a mask in
  our building, just as you would
  anywhere outside your home.
• To help conserve supplies, use
  cloth or homemade masks when
  visiting us, performing essential
  work or errands while also
  observing social distancing
  guidelines.




Perform Hand Hygiene when entering and
  leaving the facility, the patient’s room,
              or your home.

                        Wash hands with soap
                         and water or clean
                         hands with alcohol-
                           based sanitizer

                               Modified from CDC.gov
         Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 50 of 77




        STOP THE SPREAD OF
           CORONAVIRUS
Wear a mask when
you leave home!
• Help protect our healthcare
  workers by wearing a mask in
  our building, just as you would
  anywhere outside your home.
• To help conserve supplies, use
  cloth or homemade masks when
  visiting us, performing essential
  work or errands while also
  observing social distancing guidelines.



 Perform Hand Hygiene when entering and
   leaving the facility, the patient’s room,
               or your home.

                          Wash hands with soap
                          and water or clean
                          hands with alcohol-
                          based sanitizer

                                Modified from CDC.gov
             Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 51 of 77




 Do’s and Don’ts
  Do’s and Don’ts for Health Care Staff Wearing
  Facemasks During the COVID-19 Pandemic*


Do’s
 ✓Wear a cloth or medical facemask whenever you are within 6 feet of other people.
 ✓Wear a medical facemask as personal protective equipment when providing direct care.
 ✓Change your facemask if it is damaged (e.g., torn, wet or visibly soiled) or becomes hard to
     breathe through.

 ✓Remove ear loop facemasks by handling only the ear loops and tie face masks by handling
     only the ties.

 ✓Perform hand hygiene before and after removing a facemask.
 ✓Practice extended use of disposable medical facemasks (e.g., do not remove mask except to
     discard) rather than reuse (e.g., remove and store mask between uses) if supplies are limited.

 ✓In crisis situations, if a facemask must be re-used, store and handle in a manner that
     prevents contamination of the inside of the mask and wash hands after re-applying.



Don’ts
 ✖ Wear a cloth facemask as personal protective equipment (e.g., when providing direct care to a
    patient).

 ✖Remove your mask unless you are at least 6 feet away from other people, this includes
    co-workers, visitors and patients.

 ✖Touch the front of a used mask during use or removal.
 ✖Wear a facemask that is soiled, damaged or hard to breathe through.
 ✖Wear a medical facemask for aerosol generating procedures (use an N95, Elastomeric, or
    Powered Air Purifying Respirator for these procedures).

 ✖Reuse medical facemasks unless the organization has reached crisis situation and has
    contacted the local health authority and no alternative or additional supplies can be anticipated.

 * Facemasks are just one element that should be used in conjunction with other measures, such as social distancing, to protect
 people from exposure to COVID-19. When facemasks are worn as PPE they must be used with other PPE as determined by the
 clinical situation and facility policies and procedures.
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 52 of 77




                                               EXHIBIT H
             Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 53 of 77
PENNSYLVANIA DEPARTMENT OF HEALTH
2020 – PAHAN – 496 – 4-14-ALT
ADVISORY: Universal Message Regarding Cohorting of
Residents in Skilled Nursing Facilities
    DATE:                     4/14/2020
    TO:                       Health Alert Network
    FROM:                     Rachel Levine, MD, Secretary of Health
    SUBJECT:                  ADVISORY: Universal Message Regarding Cohorting of Residents in
                              Skilled Nursing Facilities
    DISTRIBUTION:             Statewide
    LOCATION:                 n/a
    STREET ADDRESS:           n/a
    COUNTY:                   n/a
    MUNICIPALITY:             n/a
    ZIP CODE:                 n/a

    This transmission is a Health Advisory:
   HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, NURSING AND LABORATORY STAFF IN YOUR
   HOSPITAL; EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE; FQHCs: PLEASE DISTRIBUTE AS APPROPRIATE
   LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE; PROFESSIONAL ORGANIZATIONS: PLEASE
   DISTRIBUTE TO YOUR MEMBERSHIP; LONG-TERM CARE FACILITIES: PLEASE SHARE WITH ALL MEDICAL, INFECTION
   CONTROL, AND NURSING STAFF IN YOUR FACILITY

   Cohorting of residents with COVID-19 in dedicated units within skilled nursing facilities can be
   an effective transmission prevention strategy, but it must be done deliberately to be effective.

   Once COVID-19 is identified in a nursing care facility, there are three types of residents to
   consider: confirmed or probable cases, exposed residents, and unexposed residents.

   Cohorting decisions should consider all three groups of residents, with the first priority being to
   restrict the mixing of residents who are cases or are exposed with those who are thought to be
   unexposed.

   This HAN provides examples of situations in which cohorting residents or use of a dedicated
   COVID-19 unit may be beneficial.



   The Pennsylvania Department of Health is committed to a unified message regarding cohorting
   of residents in skilled nursing facilities with cases of COVID-19. Existing guidance regarding
   cohorting of residents includes CDC guidance for long-term care facilities, CMS guidance for
   long term care facilities and the PA-HAN 492. These guidance documents have been interpreted
   in ways that conflict with the intended unified message from the Department. Science behind
   cohorting is also informed by a recent MMWR publication about asymptomatic and
   presymptomatic shedding of virus in skilled nursing facilities and communications with CDC and
   other health jurisdictions regarding experiences in the field.



              Page 1 of 3 – Advisory # 496
           Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 54 of 77
This unified message has been vetted and agreed upon by the Division of Nursing Care
Facilities and the Bureau of Epidemiology. The message provides additional details to
supplement the existing guidance in PA-HAN 492.

In most instances, once COVID-19 has been confirmed in a resident of a skilled nursing facility, it
is likely to have already spread to other residents in the unit where the resident lives. Immediate
action according to established guidance is the key to preventing further spread. Cohorting
residents is one prevention strategy, but it must be done deliberately to be effective.

Once COVID-19 is identified in a skilled nursing facility, there are three types of residents
to consider:
   • Cases: Those with confirmed or probable COVID-19. This includes residents who were
      exposed to COVID-19 and are exhibiting symptoms consistent with COVID-19 but have
      not yet been tested or will not be tested
   • Exposed: Those who have been exposed to COVID-19 but are not yet exhibiting
      symptoms
   • Unexposed: Those who are not known to have not been exposed to COVID-19

Cohorting decisions should consider all three groups of residents. The primary goal of
cohorting is to restrict mixing of residents who are cases or are exposed with those who
are thought to be unexposed. Separating cases from exposed residents is a secondary
goal of cohorting.

For all units that house residents who are cases or exposed:
    • All recommended PPE (gown, gloves, mask, and eye protection) must be worn per PA-
        HAN 492.
    • Actively monitor all case or exposed residents every 8 hours for fever (T≥100.0 oF) and
        symptoms of COVID-19 (shortness of breath, new or change in cough, sore throat,
        muscle aches).
       o Older adults with COVID-19 may not show typical symptoms such as fever or
           respiratory symptoms. Atypical symptoms may include new or worsening malaise, new
           dizziness, or diarrhea. Identification of these symptoms should prompt further
           evaluation for COVID-19.
    • Dedicate staff to these units. If shared staff working between wings/units is unavoidable,
        staff should be sure to change all PPE and perform hand hygiene when moving between
        affected and unaffected units. This should be limited to key staff that must cover more
        than one area (e.g. RNs).
    • If healthcare workers have recovered from COVID-19 infection and meet the
        requirements for return-to-work outlined by CDC, they should be prioritized to work with
        case residents. They should continue to wear all recommended PPE. Considerations for
        return to work sooner under crisis standards should align with CDC recommendations for
        mitigating staffing shortages.

With regard to moving residents and cohorting residents, it is imperative that facilities follow the
guidance in PA-HAN 492. Consider all residents in units with COVID-19 cases as exposed
and potentially infectious. Recent information about COVID-19 spread in LTCF shows about
half of residents testing positive for COVID-19 are not symptomatic. Spread of the virus could
have been occurring undetected long before a positive test is reported.


            Page 2 of 3 – Advisory # 496
             Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 55 of 77
Creating a designated area of the building or a designated unit for COVID-19 positive residents,
may be an option in some facilities. If implemented, this strategy must be used in conjunction
with maintaining the original affected unit under all previously mentioned precautions; many
residents of that unit might already be COVID-positive (even without symptoms).

Examples of When Cohorting may be Beneficial

1. A unit designated for COVID-19 positive residents who are new admissions and were not in
   the facility prior to hospital admission. Residents would be cared for using all recommended
   PPE and until they could be removed from transmission-based precautions based on CDC
   guidance.
2. A unit designated for monitoring of new admissions and readmissions for the first 14 days of
   their stay. This unit would be for residents with unknown exposure to COVID-19. All
   recommended PPE should be used for these residents.
3. A COVID-19 positive resident is identified in an extremely high-risk unit, for example in a
   designated ventilator unit. Moving a resident from a high-risk unit to a designated COVID-19
   unit may reduce the ongoing risk to other residents in the original unit. Do not move the
   COVID-19 positive resident to a unit with residents who are unexposed to COVID-19. The
   original unit must be maintained as above for exposed residents.
4. The first positive COVID-19 resident is identified in a unit where no other residents have
   symptoms. The facility is able to move this resident to an isolated area of the unit (e.g. end of
   the hallway) or a designated COVID-19 unit that is not yet in use or contains only COVID-19
   cases.
       a. Some facilities have successfully implemented a policy to move the first positive
           COVID-19 resident from a unit into a dedicated space. This is a reasonable approach if
           the case is identified early. The original unit must be maintained as above for exposed
           residents. As more residents become symptomatic or are confirmed positive for
           COVID-19, the benefit of moving residents is outweighed by the risk.

Examples of When Cohorting has Limited Benefit

1. The first positive COVID-19 resident is identified in a unit where there are also other residents
   with possible symptoms or several positive residents are identified in the same unit within a
   few days. This suggests transmission has likely occurred to many others in the unit. Testing
   of symptomatic residents may be pending or planned. Moving the positive residents to a
   dedicated unit, even a unit that already has several positive COVID-19 residents, has minimal
   benefit.
       a. All residents in the original unit must be treated as infectious and cared for using full
          PPE (gown, gloves, mask, and eye protection) per PA-HAN 492.
       b. In most facilities using this process, newly identified symptomatic residents present
          over the following week, and moving residents becomes no longer feasible. Urgent
          room changes may negatively impact the health and well-being of the residents and
          should occur when benefits outweigh the risk.
     Categories of Health Alert messages:
     Health Alert: conveys the highest level of importance; warrants immediate action or attention.
     Health Advisory: provides important information for a specific incident or situation; may not require immediate action.
     Health Update: provides updated information regarding an incident or situation; unlikely to require immediate action.

This information is current as of April 14, 2020 but may be modified in the future. We will continue to post updated
information regarding the most common questions about this subject.

              Page 3 of 3 – Advisory # 496
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 56 of 77




                                                 EXHIBIT I
             Case 2:20-cv-02038-CFK Document 35-1 ThisFiled
                                                       document   has been
                                                            06/26/20  Page archived.
                                                                           57 of 77 Please refer to
PENNSYLVANIA DEPARTMENT OF HEALTH                 PA-HAN-509 for updated information on this topic.
2020 – PAHAN – 508 – 5-12-ADV
ADVISORY: Test-based Strategies for Preventing
Transmission of the Virus that Causes COVID-19 in Skilled
Nursing Facilities

    DATE:                       5/12/2020
    TO:                         Health Alert Network
    FROM:                       Rachel Levine, MD, Secretary of Health
    SUBJECT:                    ADVISORY: Test-based Strategies for Preventing Transmission of the
                                Virus that Causes COVID-19 in Skilled Nursing Facilities
    DISTRIBUTION:               Statewide
    LOCATION:                   n/a
    STREET ADDRESS:             n/a
    COUNTY:                     n/a
    MUNICIPALITY:               n/a
    ZIP CODE:                   n/a

    This transmission is a Health Advisory: provides important information for a specific incident or
    situation; may not require immediate action.
   HOSPITALS: PLEASE SHARE WITH ALL MEDICAL, PEDIATRIC, NURSING AND LABORATORY STAFF IN YOUR
   HOSPITAL; EMS COUNCILS: PLEASE DISTRIBUTE AS APPROPRIATE; FQHCs: PLEASE DISTRIBUTE AS APPROPRIATE
   LOCAL HEALTH JURISDICTIONS: PLEASE DISTRIBUTE AS APPROPRIATE; PROFESSIONAL ORGANIZATIONS: PLEASE
   DISTRIBUTE TO YOUR MEMBERSHIP; LONG-TERM CARE FACILITIES: PLEASE SHARE WITH ALL MEDICAL, INFECTION
   CONTROL, AND NURSING STAFF IN YOUR FACILITY

     •   Universal testing of residents and staff is one strategy to help inform infection prevention
         and control in skilled nursing facilities.
     •   Consider four key principles when using testing in skilled nursing care facilities.
         o Testing should not supersede existing infection prevention and control (IPC)
            interventions.
         o Testing should be used when results will lead to specific IPC actions.
         o The first step of a test-based prevention strategy should ideally be a point prevalence
            survey (PPS) of all residents and all HCP in the facility.
         o Repeat testing may be warranted in certain circumstances.
     •   Facilities should develop a plan for testing and post-testing intervention to include:
         o Logistics of resident and staff testing
         o Cohorting plan to include designated Red, Yellow, and Green zones, respective of
            testing result and exposure status.


Nursing home populations are at high risk for infection, serious illness, and death from COVID-19.
Testing is one strategy to help inform prevention and control in the facility. The Department has
developed these guidelines to expand upon CDC Considerations for Use of Test-Based Strategies
for Preventing SARS-CoV-2 Transmission in Nursing Homes. If you have questions about this
guidance, please contact DOH at 1-877-PA-HEALTH (1-877-724-3258) or your local health
department.




                Page 1 of 7 – Advisory # 508
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 58 of 77
KEY TERMS:

Testing or test: Laboratory tests that detect SARS-COV-2, the virus that causes COVID-19, using
reverse transcription polymerase chain reaction (RT-PCR) testing are referred to here as testing or
test.

SARS-CoV-2 infection: A term used throughout this document to indicate any person with a
positive PCR test for SARS-CoV-2, regardless of whether they have symptoms or are asymptomatic.
Persons with symptoms and a positive test are said to have COVID-19.

Healthcare personnel (HCP): Include, but are not limited to, emergency medical service personnel,
nurses, nursing assistants, physicians, technicians, therapists, phlebotomists, pharmacists, students
and trainees, contractual staff not employed by the healthcare facility, and persons not directly
involved in patient care but who could be exposed to infectious agents that can be transmitted in the
healthcare setting (e.g., clerical, dietary, environmental services, laundry, security, engineering and
facilities management, administrative, billing, and volunteer personnel).

Consider the following four key principles when using testing in nursing homes:

    1. Testing should not supersede existing infection prevention and control (IPC)
    interventions.
Testing conducted at nursing homes should be implemented in addition to existing infection
prevention and control measures recommended by the DOH, including visitor restriction, cessation
of communal dining and group activities, monitoring all HCP and residents for signs and symptoms
of COVID-19, and universal masking as source control. See PA-HAN-497 for more details about
infection prevention and control and PA-HAN-500 for guidance about specimen collection.

    2. Testing should be used when results will lead to specific IPC actions.
For example, test results can be used to:

   •    Cohort exposed residents to separate those with SARS-CoV-2 infection from those without
        detectable SARS-CoV-2 infection at the time of testing to reduce the opportunity for further
        transmission.
   •    Determine the SARS-CoV-2 burden across different units or facilities and allocating
        resources.
   •    Identify HCP with SARS-CoV-2 infection for work exclusion.
   •    Enable HCP to return to work after being excluded for SARS-CoV-2 infection.
   •    Discontinue transmission-based precautions for residents with resolved SARS-CoV-2
        infection.

   3. The first step of a test-based prevention strategy should be a point prevalence survey
   (PPS), ideally, of all residents and all HCP in the facility.

Testing of residents

Testing of residents should be aligned with consideration for testing capacity in the following order of
priority:

   1.   Facility-wide PPS of all residents should be considered in facilities with suspected or
        confirmed cases of COVID-19. Early experience from nursing homes with COVID-19 cases
        suggests that when residents with COVID-19 are identified, there are often asymptomatic
                Page 2 of 7 – Advisory # 508
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 59 of 77
      residents with SARS-CoV-2 present as well. PPS of all residents in the facility can identify
      infected residents who can be cohorted on a pre-specified unit or transferred to a COVID-
      specific facility. If undertaking facility-wide PPS, facility leadership should be prepared for the
      potential to identify multiple asymptomatic residents with SARS-CoV-2 infection and make
      plans to cohort them.
          o If testing capacity is not sufficient for facility-wide PPS, performing PPS on units with
              symptomatic residents should be prioritized.
          o If testing capacity is not sufficient for unit-wide PPS, testing should be prioritized
              for symptomatic residents and other high-risk residents, such as those who are
              admitted from a hospital or other facility, roommates of symptomatic residents, or those
              who leave the facility regularly for dialysis or other services.
   2. In facilities that do not have known cases of COVID-19, test 20% of residents weekly to
      identify early transmission. If any testing from the sample population is positive, the facility
      should plan to do facility-wide testing.

Testing of nursing home HCP

Testing of staff should be aligned with consideration for testing capacity in the following order of
priority:

   1. PPS of all HCP should be considered in facilities with suspected or confirmed cases of
      COVID-19. Early experience suggests that, despite HCP symptom screening, when COVID-
      19 cases are identified in a nursing home, there are often HCP with asymptomatic SARS-
      CoV-2 infection present as well. HCP likely contribute to introduction and further spread of
      SARS-CoV-2 within nursing homes.
   2. In facilities that do not have known cases of COVID-19, test 20% of staff weekly to identify
      early transmission. If any testing from the sample population is positive, the facility should
      plan to do facility-wide testing.

CDC recommends HCP with COVID-19 be excluded from work. Follow PA-HAN-501 for Return-
to-Work Guidance. Facility leadership should have a plan for meeting staffing needs to provide safe
care to residents while infected HCP are excluded from work. If the facility is in Crisis Capacity and
facing staffing shortages, see CDC guidance on Strategies to Mitigate Healthcare Personnel Staffing
Shortages for additional considerations.

     4. Repeat testing may be warranted in certain circumstances.
Initial PPS should be prioritized; repeat testing should be aligned with consideration for testing
capacity. After initial PPS has been performed for residents and HCP (baseline) and the results have
been used to implement resident cohorting and HCP work exclusions, nursing homes may consider
retesting under the following circumstances:

Retesting of residents

   •    Retest any resident who develops symptoms consistent with COVID-19.
           o Consider retesting all residents who previously tested negative at some frequency
              shortly (e.g., 3 days) after the initial PPS, and then weekly to detect those with newly
              developed infection; consider continuing retesting until PPSs do not identify new
              cases.
           o DO NOT DELAY TESTING of symptomatic individuals until the next scheduled facility-
              wide testing event.


                Page 3 of 7 – Advisory # 508
               Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 60 of 77
          o  If testing capacity is not sufficient for retesting all residents, retest those who frequently
             leave the facility for dialysis or other services and those with known exposure to
             infected residents (such as roommates) or HCP.
   •   Use retesting to inform decisions about when residents with COVID-19 can be moved out of
       COVID-19 wards. See PA-HAN-502 for additional information.

Retesting of nursing home HCP

   •   Retest any HCP who develop symptoms consistent with COVID-19.
   •   Retest to inform decisions about when HCP with COVID-19 can return to work. Follow PA-
       HAN-501 for Return-to-Work Guidance.
   •   Consider retesting HCP at some frequency based on community prevalence of infections
       (e.g., once a week).

If testing capacity is not sufficient for retesting all HCP, consider retesting HCP who are known to
work at other healthcare facilities with cases of COVID-19.

Facilities Should Develop a Plan for Testing and Post-Testing Intervention

Planning for Testing Logistics:
   • Which asymptomatic residents will be tested? (all symptomatic residents should be tested)
   • Which HCP should be tested?
   • Which laboratory will provide collection materials and process specimens? Ideally,
      laboratories reporting results within 1-2 days should be used. Longer turn-around-times
      severely limits the utility of testing asymptomatic persons.
         o While testing can be completed at the state public health laboratory where timely
             commercial testing is not available, the large scope of the pandemic will require
             facilities to use their own resources to obtain testing results more rapidly.
         o Facilities should develop relationships with commercial laboratories for testing
             (including acquisition of supplies).
         o Facilities who cannot acquire testing supplies or who want to perform an initial PPS
             using the state public health laboratory should contact RA-
             DHCOVIDTESTING@pa.gov with the facility name in the subject.
   • Who will obtain patient agreement and how will it be documented? DOH recommends using
      the same process as would be used for influenza testing or other related laboratory tests.
   • Who will perform specimen collection?
   • What PPE will be worn during testing and how often will it be changed?
         o The DOH recommends staff collecting swabs wear gowns, gloves, eye protection and
             respirators or facemasks, if respirators are not available. Gowns, eye protection and
             respirators or facemasks should be changed if coughed or sneezed upon or if
             otherwise soiled. Gloves must be changed between each test with hand hygiene
             performed with each glove change.
   • What shipping supplies and refrigeration are needed?

Post-Testing Actions to Prevent Transmission:

For resident testing:
   • Residents need to be cohorted to separate units in three zones, based on test results.
         o COVID + test (Red Zone): residents with a positive SARS-CoV-2 PCR test and still
             within the parameters for transmission-based precautions

                Page 4 of 7 – Advisory # 508
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 61 of 77
        o COVID – test potentially exposed (Yellow Zone): residents with a negative SARS-
          CoV-2 PCR test who remain asymptomatic but are within 14 days of possible exposure
          to COVID-19
        o Unexposed (Green Zone): any resident in the facility who was not tested and is
          thought to be unexposed to COVID-19


                                                                      COVID –
                     COVID +                   COVID –               Unexposed
                      ZONE                     Exposed                 ZONE
                                                ZONE



•    The three types of residents listed above should not share common areas such as communal
     bathrooms and showers with other types of residents. The three zones should remain
     separate on the unit.
•    Staff should be designated by zone as much as possible to minimize risk to exposed (Yellow)
     and non-exposed (Green) residents. Using staff in more than one zone should be prioritized
     as below, with the best option listed first, and the least desirable option last.

      Best
                     Staff always work on the same unit, and units do not include more than one
     Option
                     Zone. Staff do not cross over to other units.

                     Staff always work on the same Zone, and do not cross over to other Zones.
                     They may work in two or more exposed (Yellow) units, for example.

                     Staff are assigned to specific Zones but must occasionally cover staffing needs
                     in other Zones for certain shifts. Ideally, staff would not work in the COVID-
                     positive (Red) unit and then return to exposed (Yellow) or unexposed units
                     (Green).

                     Staff always work in the same Zone during one shift but may work in different
                     Zones on different shifts. Ideally, staff would not work in the COVID-positive
                     (Red) zone and then return to exposed (Yellow) or unexposed (Green) units.

                     Occasionally staffing needs require that certain staff work in more than one
                     Zone during a single shift. That person must change all PPE and perform hand
     Least           hygiene when going from one Zone unit to another. Exception: respirators or
    Desirable        facemasks that have been worn with a face shield can be worn continuously.
                     Ideally, this should be limited to key staff (e.g. RNs).

     Zone Guidelines

        o Zones should be clearly marked with limited access signs or temporary barriers to
          prevent unnecessary foot traffic to the area.
        o Equipment should be dedicated ideally to each unit, and if necessary shared only
          between units of the same Zone. Any equipment that must be shared between

                Page 5 of 7 – Advisory # 508
              Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 62 of 77
              different Zones should be fully cleaned and disinfected between use. These
              occurrences should be rare.
          o   Full PPE must be used to care for residents in COVID+ (Red) and COVID- potentially
              exposed (Yellow) zones.
          o   COVID Positive (Red) and Unexposed (Green) units should be as far apart as possible
              within the facility.
          o   Unexposed (Green) units should be clearly marked with limited access signs or
              temporary barriers to prevent unnecessary foot traffic to the area.
          o   Occasionally, a laboratory may report an inconclusive or indeterminant result for
              SARS-CoV-2 PCR testing. For residents with these results, specimen collection should
              be repeated as soon as possible. The resident should be cared for within a COVID-
              potentially exposed (Yellow) zone while awaiting repeat test results.
          o   Any resident who develops symptoms consistent with COVID, should be
              presumed positive
                      Test for COVID-19 immediately if symptoms occur.
                      While awaiting test results, move to a private room or remove roommate from
                      current room. Consider roommate exposed (Yellow). Keep resident in current
                      unit if they are in an Exposed unit (Yellow). If the symptomatic resident is in an
                      Unexposed (Green) zone, move to the Exposed (Yellow) zone in a private room.
                      If test positive, move to COVID Positive zone (Red).
          o   De-escalating Zones: When criteria set forth in PA-HAN-502 under “Discontinuing
              ‘exposed’ or ‘affected’ status for a unit or facility” are met:
                      A COVID Positive zone (Red) may be changed to Unexposed (Green) status
                      A COVID-potentially exposed (Yellow) Zone may be changed to Unexposed
                      (Green) status where these criteria have been met and where exposure
                      occurred at least 14 days ago.
          o   Residents refusing testing: occasionally asymptomatic residents may refuse to be
              tested. These residents, if potentially exposed to COVID-19, should be cared for in a
              COVID- potentially exposed (Yellow) zone until at least 14 days after exposure. If
              these residents develop fever or respiratory symptoms testing is recommended, and
              the testing request should be re-visited with the resident or responsible party.

For staff testing:
   • Follow PA-HAN-501 for Return-to-Work Guidance.
           a. Staff with fever or respiratory symptoms should be excluded from work and isolated
              until they meet return to work criteria.
           b. Asymptomatic staff who test positive should be excluded from work and isolated for 10
              days from the date of their first positive test (if they have not developed symptoms).
              See exception for critical staffing needs below.
   • Exceptions for critical staffing need- Asymptomatic staff may be able to work, but facilities
      must ensure the following conditions exist prior permitting these staff to work:
           a. Asymptomatic staff with SARS-CoV-2 infection must only work with COVID-19 positive
              residents (Red Zone) and staff.
           b. Work areas for COVID positive and negative or untested staff must be kept separate,
              including break rooms, workstations and bathrooms.

   If you have questions about this guidance, please contact DOH at 1-877-PA-HEALTH (1-
   877-724-3258) or your local health department.


               Page 6 of 7 – Advisory # 508
            Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 63 of 77
     Categories of Health Alert messages:
     Health Alert: conveys the highest level of importance; warrants immediate action or attention.
     Health Advisory: provides important information for a specific incident or situation; may not require immediate action.
     Health Update: provides updated information regarding an incident or situation; unlikely to require immediate action.

This information is current as of May 12, 2020 but may be modified in the future. We will continue to post updated
information regarding the most common questions about this subject.




              Page 7 of 7 – Advisory # 508
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 64 of 77




                                                 EXHIBIT J
        Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 65 of 77




                                                                                              May 12, 2020

       Interim Guidance for Nursing Care Facilities During COVID-19
The Department of Health (Department) is providing the below guidance as an update to the
guidance issued on March 18, 2020. Since the previous version of the guidance, the Department
has issued several Health Alert Networks (HANs), which require greater detail in guidance for
nursing care facilities (NCFs) regarding personnel allowed to access the facility amid visitor
restrictions; health care personnel who become ill during their shift; admissions and readmissions
for residents exposed to COVID-19; and testing for COVID-19 upon discharge from a hospital to
an NCF. As well, the epidemiological understanding of COVID-19 has deepened, which resulted
in a new section around cohorting residents, and the Secretary of Health issued an Order
requiring facilities to report in Knowledge Center so the Department may have more real-time
information in order to best serve facilities.

1. Admissions/Readmissions

All admissions and readmissions to NCFs must follow HAN 502 for Transmission-Based
Precautions. Given the significant risk COVID-19 poses to residents of NCFs, the following
guidelines should be followed related to admission and readmission of residents:

     NCF Resident At Hospital for COVID-19                     NCF Resident at Hospital for Anything
 -    Per HAN 502, if Transmission-Based Precautions                 Other than COVID-19
      are still required, the resident should be           -     Hospital should test the patient before
      readmitted to an NCF with an ability to adhere to          discharge to an NCF to ensure the patient
      infection prevention and control recommendations           is not asymptomatic or pre-symptomatic
      for the care of COVID-19 patients, and preferably          positive. NCFs may refuse to admit a
      be placed in a location designated to care for             patient if a test is not administered.
      COVID-19 residents.                                  -     NCFs should not wait until test results are
 -    NOTE: Meeting criteria for discontinuation of              available before readmission if the resident
      Transmission-Based Precautions is not a                    is clinically indicated for discharge, but
      prerequisite for readmission.                              should be prepared to quarantine a resident
 -    If resident has already tested positive for COVID-         until test results are available.
      19, do not test again as a condition for             -     A positive test result is not a reason to
      readmission.                                               refuse readmission to a resident; rather,
 -    A positive test result is not a reason to refuse           adhere to HAN 502.
      readmission to a resident; rather, adhere to HAN
      502.
     Individual at Hospital for COVID-19 Being                  Individual at Hospital for Anything
                 Discharged to NCF                                 Other than COVID-19 Being
 -    Per HAN 502, if Transmission-Based Precautions                    Discharged to NCF
      are still required, the individual should go to an   -     Hospital should test individual before
      NCF with an ability to adhere to infection                 discharge to a NCF to ensure patient is not
      prevention and control recommendations for the             asymptomatic or pre-symptomatic
      care of COVID-19 patients, and preferably be               positive. NCFs may refuse to admit a
      placed in a location designated to care for                patient if a test is not administered.
      COVID-19 residents.
            Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 66 of 77




    -     NOTE: Meeting criteria for discontinuation of        -   NCFs should not wait until test results are
          Transmission-Based Precautions is not a                  available before admission if the
          prerequisite for discharge.                              individual is clinically indicated for
    -     If individual has already tested positive for            discharge, but should be prepared to
          COVID-19, do not test again as a condition for           quarantine the individual until test results
          admission.                                               are available.
    -     A positive test result is not a reason to refuse     -   A positive test result is not a reason to
          admission to an individual; rather, adhere to HAN        refuse admission to an individual; rather,
          502.                                                     adhere to HAN 502.
    -     An NCF must continue to take new admissions, if      -   NCF must continue to take new
          appropriate beds are available, and a suspected or       admissions, if appropriate beds are
          confirmed positive for COVID-19 is not a reason          available.
          to deny admission.

2. Cohorting Residents

If an NCF wishes to expand the number of beds or convert closed wings or entire facilities to
support COVID-19 patients or residents, first review PA-HAN 496, Universal Message
Regarding Cohorting of Residents in Skilled Nursing Facilities. If the facility’s planned strategy
appears to conform with PA-HAN 496, submit a request to the Department’s appropriate field
office for approval. Each request will be considered on a case-by-case basis, and dialogue with
the facility will occur to acquire all details needed for the Department to render a decision. To
ensure the Department has the necessary information to enter into that dialogue, include at a
minimum the following information for the new or expanded space (if applicable) with the
request:

•       Number of beds and/or residents impacted, including whether residents will be moved
        initially.
•       Whether the beds are Medicare or Medicaid (including proof of approval from the Department
        of Human Services to expand the number of Medical Assistance beds, if applicable).
•       Location and square footage (with floor plan and pictures, if appropriate).
•       Available equipment in the room.
•       Staffing levels and plan for having adequate staffing for the duration of the cohorting.
•       Plan for locating displaced residents including care of vulnerable residents (such as dementia
        residents) either in the same facility or sister facility.
•       Description of how residents with COVID-19 will be handled (e.g., moving within the
        facility, admitted from other facilities, admitted from the hospital).
•       Plan for discontinuing use of any new, altered or renovated space upon the expiration of the
        Governor’s Proclamation of Disaster Emergency issued on March 6, 2020.
•       Contact information for person responsible for the request.

Upon submission of the request, a representative from the Department will reach out to the
facility’s contact person to discuss next steps. Questions regarding this process can be directed to
the appropriate field office.
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 67 of 77




3. Mandatory Reporting through Knowledge Center

In accordance with the Order of the Secretary of Health issued on April 21, 2020, all NCFs
licensed in the Commonwealth must complete the Nursing Care Facility Survey in the
Knowledge Center at 8:00 a.m. daily. All fields indicated as mandatory must be completed. If
any non-mandatory field has changed from the initial submission, the facility must update that
field on the next calendar day’s submission.

4. Visitors Policies

NCFs should limit outside visitors to the greatest extent possible to limit exposure for residents;
however, there are some instances when visitation is necessary, which is outlined below. All
visitors who enter the facility must adhere to universal masking protocols in accordance with
HAN 492 and HAN 497. The following specific examples of inappropriate and appropriate
visitation include:

   1. Restrict all visitors, except those listed in the fourth bullet point below.

   2. Restrict all volunteers, non-essential health care personnel and other non-essential
      personnel and contractors (e.g., barbers).

   3. Restrict cross-over visitation from personal care home (PCH), Assisted Living Facility,
      and Continuing Care Community residents to the NCF. Ensure cross-over staff adhere to
      the facility’s infectious disease protocol.

   4. The following personnel are exempt from visitor restrictions and are therefore permitted
      to access NCFs:

       o Physicians, nurse practitioners, physician assistants, and other clinicians;
       o Home health and dialysis services;
       o The Department of Aging/Area Agency on Aging and the Department of Human
         Services where there is concern for serious bodily injury, sexual abuse, or serious
         physical injury; and
       o Hospice services, clergy and bereavement counselors, offered by licensed providers
         within the NCF, as well as the Department of Health or agents working on behalf of
         the Department, or local public health officials.

5. Infection Control and Personal Protective Equipment (PPE)

   •   The infection control specialists designated by the facility must review PPE guidelines
       with all staff.
   •   Residents may not engage in communal activities until their Region is designated as
       Green, per the Governor’s guidance.
   •   Minimize resident interactions with other personnel and contractors performing essential
       services (e.g., plumbers, electricians, etc.) through actions such as using separate
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 68 of 77




       entrances, performing service at off-hours, and performing only essential servicing
       activities.
   •   Arrange for deliveries to areas where there is limited person-to-person interaction.
   •   Evaluate environmental cleaning practices and increase frequency of cleaning and
       disinfection for high-touch surfaces.
   •   Refer to the following for guidance on infection control and PPE use, including universal
       masking for all persons entering the facility:
       o HAN 497 Interim Infection Prevention and Control Recommendations for Patients
           with Known or Patients Under Investigation for 2019 Novel Coronavirus (COVID-
           19) in a Healthcare Setting
       o HAN 492, Universal Masking of Healthcare Workers and Staff in Congregate Care
           Settings

6. Screening

Continue active screening of residents and health care personnel for fever and respiratory
symptoms (using a checklist for employees such as the one developed by the American Health
Care Association and the National Center for Assisted Living). Staff should be screened at the
beginning and end of every shift. All other personnel who enter the facility should be screened.

Health care personnel with even mild symptoms of COVID-19 should consult with occupational
health before reporting to work. If symptoms develop while working, health care personnel must
cease resident care activities and leave the work site immediately after notifying their supervisor
or occupational health services, in accordance with facility policy.

7. Dining Services

   •   Provide in-room meal service for residents who are assessed to be capable of feeding
       themselves without supervision or assistance.

   •   Identify high-risk choking residents and residents at-risk for aspiration who may cough,
       creating droplets. Meals for these residents should be provided in their rooms with
       assistance. If meals cannot be provided in their rooms, the precautions outlined below
       must be taken for eating in a common area in addition to ensuring the residents remain at
       least six feet or more from each other.

   •   Residents who need assistance with feeding and eat in a common area should be spaced
       apart as much as possible, ideally six feet or more. Where it is not possible to have these
       residents six feet apart, then no more than one resident who needs assistance with feeding
       may be seated at a table (assuming a standard four-person table).

                     Precautions When Meals Are Served in a Common Area
        ➢ Stagger arrival times and maintain social distancing;
        ➢ Increase the number of meal services or offer meals in shifts to allow fewer
          residents in common areas at one time;
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 69 of 77




        ➢ Take appropriate precautions with eye protection and gowns for staff feeding the
          resident population at high-risk for choking, given the risk to cough while eating;
          and
        ➢ Staff members who are assisting more than one resident at the same time must
          perform hand hygiene with at least hand sanitizer each time when switching
          assistance between residents.

This guidance is intended to assist with NCFs’ response to COVID-19. With the Governor’s
authorization as conferred in the disaster proclamation issued on March 6, 2020, all statutory and
regulatory provisions that would impose an impediment to implementing this guidance are
suspended. Those suspensions will remain in place while the proclamation of disaster emergency
remains in effect.

This updated guidance will be in effect immediately and through the duration of the Governor’s
COVID-19 Disaster Declaration. The Department may update or supplement this guidance as
needed.

RESOURCES

Department’s Guidance, FAQs, and Orders for Nursing Care Facilities:
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Nursing-Homes.aspx
Department’s Health Alerts, Advisories, and Updates:
https://www.health.pa.gov/topics/prep/PA-HAN/Pages/2020-HAN.aspx
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 70 of 77




                                               EXHIBIT K
   Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 71 of 77




                 Order of the Secretary of the
             Pennsylvania Department of Health
      Requiring Skilled Nursing Facilities to Report Data

        COVID-19 is a contagious disease that is rapidly spreading from person to person.
People infected are capable of exposing others to COVID-19 even if their symptoms are
mild, such as a cough, or even if they are asymptomatic. Additionally, exposure is possible
by touching a surface or object that has the virus on it and then touching one’s mouth, nose,
or eyes. Symptoms of COVID-19 may include fever, cough, shortness of breath, chills,
repeated shaking with chills, muscle pain, headache, sore throat, and new loss of taste or
small. Early symptoms may also include chills, body aches, sore throat, headache,
diarrhea, nausea/vomiting, and runny nose. Older adults and people who have serious
chronic medical conditions are at a higher risk for serious illness.

       Many places in the Commonwealth are continuing to experience “community
spread” of COVID-19, which means that the illness is being transmitted through unknown
sources, not from known areas of infection. Mass gatherings increase the risk of
transmission and community spread.

       On March 6, 2020, the Governor issued a Proclamation of Disaster Emergency due
to the emergency of COVID-19 in the United States and the Commonwealth of
Pennsylvania. Since the Commonwealth of Pennsylvania confirmed its first case of
COVID-19, the number of positive cases has continued to rise. Case counts rapidly
increased throughout the Commonwealth in March and April, 2020. As of May 12, 2020,
every county in the Commonwealth has been affected, the number of cases is 57,991 and
3806 individuals have died from the virus.

         In order to slow the spread and protect the people of the Commonwealth, the
Governor and I issued orders on March 19, 2020, closing all Commonwealth businesses
that are not life sustaining. See Order of the Governor of the Commonwealth of
Pennsylvania Regarding the Closure of All Businesses That Are Not Life Sustaining, as
amended; Order of the Secretary of the Pennsylvania of Health Regarding the Closure of
All Businesses That Are Not Life Sustaining, as amended. On April 1, 2020, the Governor
and I issued orders directing all individuals in Pennsylvania to stay at home. See Order of
the Governor of the Commonwealth of Pennsylvania for Individuals to Stay at Home, as
amended; Order of the Secretary of the Pennsylvania Department of Health to Stay at
Home, as amended. Those mitigation efforts slowed the spread of the disease, protected
our hospitals from being overwhelmed, and enabled our hospitals to care for our ill
residents. Accordingly, in an order issued on May 8, 2020, the Governor and I suspended
restrictions for certain areas instituted in the orders of March 19, 2020, as amended, and
April 1, 2020, as amended. See Order of the Governor of the Commonwealth of
   Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 72 of 77




Pennsylvania for Limited Opening of Business, Lifting of Stay at Home Requirements, and
Continued Aggressive Mitigation Efforts; Order of the Secretary of the Pennsylvania
Department of Health for a Limited Opening of Businesses, Lifting of Stay Home
Requirements and Continued Aggressive Mitigation Efforts.

         While there has been success in the mitigation strategies practiced by all persons in
the Commonwealth and the overall number of new cases continues to slow, person-to-
person spread among residents of congregate care homes, including skilled nursing
facilities, continues. The spread of COVID-19 is occurring despite the best efforts of
public health and other officials and personnel to mitigate and control the spread within
these facilities. To further assist the Department in determining and employing the most
efficient and practical means for prevention and suppression of COVID-19 within skilled
nursing facilities, it is necessary for the Department to have all available and current
information. Maintaining a consistent and constant flow of information between skilled
nursing facilities and the Department is essential in managing the spread of COVID-19
within these facilities and to protect the health and safety of all persons in the
Commonwealth.

        COVID-19 is a threat to the public’s health, for which the Secretary of Health may
order general control measures, including, but not limited to, closure, isolation, and
quarantine. This authority is granted to the Secretary of Health pursuant to Pennsylvania
law. See Section 5 of the Disease Prevention and Control Law, 35 P.S. § 521.5; sections
2102(a) and 2106 of the Administrative Code of 1929, 71 P.S. §§ 532(a), and 536; and the
Department of Health’s (Department’s) regulations at 28 Pa. Code §§ 27.60-27.68 (relating
to disease control measures; isolation; quarantine; movement of persons subject to isolation
or quarantine; and release from isolation and quarantine). Particularly, the Department has
the authority to take any disease control measure appropriate to protect the public from the
spread of infectious disease. See 35 P.S. § 521.5; 71 P.S. § 532(a), and 1402(a); 28 Pa.
Code § 27.60.

         Additionally, pursuant to the regulations promulgated under the Health Care
Facilities Act, 35 P.S. § 448.801-904(b), long-term care facilities, such as skilled nursing
facilities, are required to comply with applicable state laws. See 28 Pa. Code § 201.13(g).
Nursing care facilities must maintain minimum standards as set by the Department. See 28
Pa. Code § 201.14(a). Maintaining minimum standards requires following any disease
control measure ordered by the Secretary of Health under the authority afforded to her by
statute and regulation.

        Accordingly, on this date, May 14, 2020, under the authority granted to me by law
and to protect the public from the spread of COVID-19, I hereby order:

Section 1:     Skilled Nursing Facilities Reporting of Data to the Department.

   A. Effective May 16, 2020, all skilled nursing facilities licensed in this
      Commonwealth shall begin reporting in the system designated by the Department
      all data required by the Centers for Medicaid & Medicare Services (CMS) to be

                                              2
   Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 73 of 77




       reported to the Centers for Disease Control and Prevention (CDC). See 42 CFR §
       483.80(g) (relating to infection control); see also QSO-20-29-NH (Memorandum
       from the Director of the Quality, Safety and Oversight Group of the Center for
       Clinical Standards and Quality/Quality, Safety & Oversight Group of CMS
       regarding: Interim Final Rule Updating Requirements for Notification of
       Confirmed and Suspected COVID-19 Cases Among Residents and Staff in Nursing
       Homes).

   B. Following the first report of data, which shall be submitted to the Department no
      later than 11:59 p.m., May 16, 2020, reporting of data shall continue daily on each
      subsequent date a facility reports to the CDC until this order is suspended.

Sections 2: This Order shall take effect at 12:01 a.m. on May 16, 2020.




                                            ________________________________
                                            Rachel Levine, MD
                                            Secretary of Health




                                            3
Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 74 of 77




                                                EXHIBIT L
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 75 of 77




     Order of the Secretary of the Pennsylvania Department of
      Health Directing Testing at Skilled Nursing Facilities

COVID-19 is a contagious disease that is rapidly spreading from person to person. People infected
are capable of exposing others to COVID-19 even if their symptoms are mild, such as a cough, or
even if they are asymptomatic. Additionally, exposure is possible by touching a surface or object
that has the virus on it and then touching one’s mouth, nose, or eyes. Symptoms of COVID-19
may include fever, cough, shortness of breath, chills, repeated shaking with chills, muscle pain,
headache, sore throat, and new loss of taste or smell. Early symptoms may also include chills,
body aches, sore throat, headache, diarrhea, nausea/vomiting, and runny nose. Older adults and
people who have serious chronic medical conditions are at a higher risk for serious illness.

The first cases of COVID-19 were reported in the United States in January, 2020. Since then,
multiple areas of the United States have experienced “community spread” of COVID-19, meaning
that the illness is being transmitted through unknown sources, and not from known areas of
infection. On March 6, 2020, after the first cases of COVID-19 in the Commonwealth of
Pennsylvania were confirmed, the Governor issued a Proclamation of Disaster Emergency. Since
that date, the number of positive cases has continued to rise, and community spread has continued
in the Commonwealth as well. Case counts rapidly increased throughout the Commonwealth in
March and April, 2020. As of June 8, 2020, every county in the Commonwealth has been affected,
the number of positive cases is 75,943 and 5,953 persons have died from COVID-19.

In order to slow the spread of COVID-19 and protect the people of the Commonwealth, the
Governor and I issued orders on March 19, 2020, closing all Commonwealth businesses that are
not life sustaining. See Order of the Governor of the Commonwealth of Pennsylvania Regarding
the Closure of all Businesses that are Not Life Sustaining of March 19 ,2020, as amended; Order
of the Secretary of the Pennsylvania of Health Regarding the Closure of all Businesses That Are
Not Life Sustaining of March 19, 2020, as amended (Orders of March 19, 2020, as amended). On
April 1, 2020, the Governor and I issued Orders directing all individuals in Pennsylvania to stay
at home. See Order of the Governor of the Commonwealth of Pennsylvania for Individuals to Stay
at Home of April 1, 2020, as amended; Order of the Secretary of the Pennsylvania Department of
Health to Stay at Home of April 1, 2020, as amended. These mitigation efforts have slowed the
spread of the disease, and have protected our health care system from being overwhelmed.
Accordingly, in our Orders of May 7, 2020, the Governor and I suspended restrictions for certain
areas instituted in the Orders of March 19, 2020, as amended, and April 1, 2020, as amended. See
Order of the Governor of the Commonwealth of Pennsylvania for Limited Opening of Business,
Lifting of Stay at Home Requirements, and Continued Aggressive Mitigation Efforts, as amended;
Order of the Secretary of the Pennsylvania Department of Health for a Limited Opening of
Businesses, Lifting of Stay Home Requirements and Continued Aggressive Mitigation Efforts, as
amended.
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 76 of 77




While these mitigation strategies, practiced by all persons in the Commonwealth, have been
successful, and the overall number of new cases continues to decline, allowing the phased and
considered reopening of the Commonwealth, see Order of the Governor For the Continued
Reopening of the Commonwealth, Order Of the Secretary for the Continued Reopening of the
Commonwealth, as amended, person-to-person spread among residents and staff of skilled nursing
facilities (SNF) continues. Further, residents of congregate care homes, because of age, or co-
morbidities, or both, are extremely susceptible to COVID-19. Contracting the virus can result in
these persons developing pneumonia or other severe acute respiratory and cardiac issues, among
other concerns. Despite the best efforts of public health officials and others to mitigate and control
the spread of COVID-19 and the concomitant danger to residents and staff within these facilities,
and in the community, the virus is still spreading. Early identification of infected facility residents
and staff, while difficult due to asymptomatic spread of the virus, can help to limit the spread of
the virus among these vulnerable residents, the staff that is caring for them, and the communities
in which they live.

COVID-19 is a threat to the public’s health, for which the Secretary of Health may order general
control measures, including, but not limited to, closure, isolation, and quarantine. This authority
is granted to the Secretary of Health pursuant to Pennsylvania law. See Section 5 of the Disease
Prevention and Control Law, 35 P.S. § 521.5; sections 2102(a) and 2106 of the Administrative
Code of 1929, 71 P.S. §§ 532(a), and 536; and the Department of Health’s (Department’s)
regulations at 28 Pa. Code §§ 27.60-27.68 (relating to disease control measures; isolation;
quarantine; movement of persons subject to isolation or quarantine; and release from isolation and
quarantine). Particularly, the Department has the authority to take any disease control measure
appropriate to protect the public from the spread of infectious disease. See 35 P.S. § 521.5; 71
P.S. § 532(a), and 1402(a); 28 Pa. Code § 27.60.

Given the continued spread of COVID-19 in the Commonwealth and its danger to Pennsylvanians,
and given the vulnerability of residents in skilled nursing facilities, the likelihood of asymptomatic
spread in such facilities, and the spread from those facilities back into the community, I have
determined that the testing of residents and staff in such facilities is an essential disease control
measure to protect the health and safety of all persons in the Commonwealth of Pennsylvania.

Accordingly, on this date, June 8, 2020 to protect residents and staff of skilled nursing facilities
and the general public from the spread of COVID-19, I hereby order:


Section 1:     Universal Testing for COVID-19 at Skilled Nursing Facilities

   A. Each SNF in the Commonwealth shall test residents and staff for COVID-19 in accordance
      with the Department’s Facility Testing Requirements that the Department will publish on
      or before June 8, 2020, and any future modifications to those requirements. Those Facility
      Testing Requirements are incorporated herein and made a part of this Order as of the date
      of their issuance, along with any modification thereto.

   B. SNFs required to test under this Order shall have tested all residents and staff at least once
      by July 24, 2020.

                                                  2
       Case 2:20-cv-02038-CFK Document 35-1 Filed 06/26/20 Page 77 of 77




Section 2:    Testing Collection and Diagnostic Testing

   Specimens collected in accordance with this Order must be submitted to a laboratory approved
   by the State Public Health Laboratory to perform diagnostic COVID-19 testing, or to the State
   Public Health Laboratory with the prior approval of the Department.

Section 3:    SNF Reporting

   A. Unless stated otherwise in the Facility Testing Requirements, each SNF shall report
      COVID-19 test results by individual, along with any metric required in the Facility Testing
      Requirements in a manner and through a system designated by the Department.

   B. Each SNF shall notify the Department of completion of its initial test of all residents and
      staff within 48 hours of the SNF’s receipt of the test results. An SNF that conducted
      universal testing prior to this Order shall report the results to the Department in accordance
      with subsection (A) within 72 hours of the Department’s issuance of this Order.

   C. Each SNF shall immediately notify the Department of any assistance needed to comply
      with the Facility Testing Requirements in a manner and through a system designated by
      the Department.


Section 4:    Right of Individual to Refuse Testing

       Nothing in this Order shall be read to prevent a resident or a member of the staff of an SNF
       from refusing testing. Any resident or member of the staff who does not consent to testing
       shall be treated in accordance with the Facility Testing Requirements.

Section 5:    Effective Date.

       This Order shall take effect at 12:01 a.m. on June 9, 2020.




                                             ________________________________
                                             Rachel Levine, MD
                                             Secretary of Health




                                                3
